--------------------------------------------------------------------------------

Exhibit 10.3
 
 
 
_______________________________________________________________________


AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT


OF


19TH CAPITAL GROUP, LLC


Dated as of December 30, 2016


_______________________________________________________________________
THE LIMITED LIABILITY COMPANY UNITS EVIDENCED BY THIS AGREEMENT HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”),
OR UNDER THE SECURITIES LAWS OF ANY STATE OR FOREIGN JURISDICTION.  SUCH LIMITED
LIABILITY COMPANY UNITS ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND
RESALE, AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT IN COMPLIANCE WITH THE
SECURITIES ACT AND THE APPLICABLE STATE OR FOREIGN SECURITIES LAWS, PURSUANT TO
REGISTRATION THEREUNDER OR EXEMPTION THEREFROM.  IN ADDITION, TRANSFER OR OTHER
DISPOSITION OF SUCH LIMITED LIABILITY COMPANY UNITS IS FURTHER RESTRICTED AS
PROVIDED IN THIS AGREEMENT.  PURCHASERS OF LIMITED LIABILITY COMPANY UNITS
SHOULD BE AWARE THAT THEY WILL BE REQUIRED TO BEAR THE FINANCIAL RISKS OF THEIR
INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.





--------------------------------------------------------------------------------

Table of Contents



   
Page
Article I Definitions
1
     
SECTION 1.1
Definitions
1
SECTION 1.2
Construction
9
     
Article II Formation and Term
9
     
SECTION 2.1
Formation
9
SECTION 2.2
Name
10
SECTION 2.3
Term
10
SECTION 2.4
Principal Place of Business
10
SECTION 2.5
Registered Agent and Office
10
SECTION 2.6
Qualification in Other Jurisdictions; Conduct of Business
10
     
Article III Purpose and Powers
10
     
SECTION 3.1
Purpose and Powers
10
     
Article IV Members; Additional Interests; Conversion
10
     
SECTION 4.1
General
10
SECTION 4.2
Powers of Members
11
SECTION 4.3
Nature of a Member's Interest
11
SECTION 4.4
No Other Persons Deemed Members
11
SECTION 4.5
No Cessation of Membership Upon Bankruptcy, etc.
11
SECTION 4.6
Admission of Additional Members and Creation of Additional Units
11
     
Article V Capital Contributions; Default; Liability of Members
12
     
SECTION 5.1
Capital Contributions
12
SECTION 5.2
Liability of Members
12
SECTION 5.3
Units Certificated
12

 
i

--------------------------------------------------------------------------------

 
Article VI Distribution; Allocation of Profits and Losses
12
     
SECTION 6.1
Distributions
12
SECTION 6.2
Allocations
13
SECTION 6.3
Tax Allocations
13
     
Article VII Management
13
     
SECTION 7.1
Management Under Direction of the Board
13
SECTION 7.2
Meetings of the Board
15
SECTION 7.3
Quorum and Acts of the Board
15
SECTION 7.4
Telephonic or Video Communications
17
SECTION 7.5
Action by Written Consent
17
SECTION 7.6
Transactions with Members and their Affiliates
17
SECTION 7.7
Outside Businesses and Corporate Opportunities
18
SECTION 7.8
Committees of the Board
19
     
Article VIII Duties, Liability, Exculpation, Indemnification and Insurance
19
     
SECTION 8.1
Duties
19
SECTION 8.2
Liability
19
SECTION 8.3
Exculpation
19
SECTION 8.4
Indemnification
20
SECTION 8.5
Advancement of Expenses
20
SECTION 8.6
Notice of Proceedings
20
SECTION 8.7
Insurance
21
SECTION 8.8
Service Agreement
21
     
Article IX Transferability of Units
22
     
SECTION 9.1
General Transfer Restrictions
22
SECTION 9.2
Right of First Offer
22
SECTION 9.3
Tag-Along Rights
23
SECTION 9.4
Other Permitted Transfers
25
SECTION 9.5
Other Transfer Restrictions
26
SECTION 9.6
Substituted Members
27
SECTION 9.7
Transfer of Management Equity
28

 
ii

--------------------------------------------------------------------------------

 
Article X Records and Reports; Fiscal Affairs
28
     
SECTION 10.1
Records and Accounting
28
SECTION 10.2
Financial Statements and Reports
28
     
Article XI Tax Matters
29
     
SECTION 11.1
Preparation of Tax Returns
29
SECTION 11.2
Tax Mattes Member
30
SECTION 11.3
Organizational Expenses
30
SECTION 11.4
Withholding
30
SECTION 11.5
Classification
31
SECTION 11.6
Listed and Reportable Transactions
31
     
Article XII Dissolution, Liquidation and Termination
31
     
SECTION 12.1
Dissolution
31
SECTION 12.2
Liquidation of the Company's Assets Upon Dissolution
31
SECTION 12.3
Termination
32
SECTION 12.4
Claims of the Members
32
SECTION 12.5
Survival
33
     
Article XIII Consents, Voting and Meetings of Members
33
     
SECTION 13.1
Management Member
33
SECTION 13.2
Meetings
33
SECTION 13.3
Record Dates
33
SECTION 13.4
Consent Rights
33
SECTION 13.5
Voting and Other Rights
34
     
Article XIV Representations and Warranties of Each Member
34
     
SECTION 14.1
Representations and Warranties of each Member
34

 
iii

--------------------------------------------------------------------------------

 
Article XV General Provisions
35
     
SECTION 15.1
Notices
35
SECTION 15.2
Amendments
38
SECTION 15.3
Confidentiality
38
SECTION 15.4
Entire Agreement
38
SECTION 15.5
Successors and Assigns; Binding Effect
38
SECTION 15.6
Severability
39
SECTION 15.7
No Waiver
39
SECTION 15.8
Dispute Resolution and Arbitration
39
SECTION 15.9
Governing Law
39
SECTION 15.10
Judicial Proceedings
39
SECTION 15.11
Aggregation of Units
40
SECTION 15.12
Equitable Relief
40
SECTION 15.13
Table of Contents, Headings and Captions
40
SECTION 15.14
Counterparts
40



SCHEDULE A          MEMBERS’ COMMITMENT AND CONTRIBUTION
 
SCHEDULE B          FORM CERTIFICATE OF UNITS
 
SCHEDULE C          MANAGERS
 
SCHEDULE D          OFFICERS
 
SCHEDULE E          PROHIBITED TRANSFEREE
 
iv

--------------------------------------------------------------------------------

AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT
of
19th CAPITAL GROUP, LLC
THE UNDERSIGNED are executing this Amended and Restated Limited Liability
Company Agreement of 19th Capital Group, LLC (the “Company”) as of December 30,
2016 (the “Effective Date”).
R E C I T A L S:
WHEREAS, the Certificate (as defined below) was executed and filed with the
Office of the Secretary of State of the State of Delaware on July 9, 2015,
thereby forming the Company as a limited liability company under and pursuant to
the Delaware Limited Liability Company Act (as amended from time to time, the
“Act”);
WHEREAS, on the date hereof, the Company redeemed its former Members;
WHEREAS, simultaneously therewith and in accordance with the terms of the
Subscription Agreement, Celadon Group, Inc. (“Celadon”), directly or through one
or more subsidiaries, and Element contributed certain assets to the Company in
exchange for Units;
WHEREAS, simultaneously therewith and in accordance with the terms of the
Management Subscription Agreements, each of Harry Dugan and Gregory Burke
contributed certain assets to the Company in exchange for Units; and
WHEREAS, the current Members wish to amend and restate in its entirety the
Limited Liability Company Agreement of the Company, dated August 27, 2015;
NOW, THEREFORE, in consideration of the premises and of the covenants and
agreements hereinafter set forth, the parties hereto agree as follows:
ARTICLE I

DEFINITIONS
 
SECTION 1.1          Definitions.  i)  Capitalized terms used herein shall have
the following meanings:
“Affiliate” means, with respect to any Person, an “affiliate” of, or any Person
affiliated with, a specified Person, is a Person that directly, or indirectly
through one or more intermediaries, controls or is controlled by, or is under
common control with, the Person specified; provided that notwithstanding the
foregoing, an Affiliate shall not include any “portfolio company” (as such term
is customarily used among institutional investors) of any Person.  For the
purpose of this definition, “control” (including the terms controlling,
controlled
1

--------------------------------------------------------------------------------

by and under common control with) shall mean the possession, direct or indirect,
of the power to direct or cause the direction of the management and policies of
a Person, whether through the ownership of voting securities, by contract, or
otherwise.
“Agreement” means this Amended and Restated Limited Liability Company Agreement
as it may be amended, modified, restated or supplemented from time to time.
“Assumed Tax Rate” means the highest effective combined marginal federal, state
and local income tax rate applicable at such time to a corporation resident in
the jurisdiction with the highest such effective rate applicable to any Member
(taking into account the deductibility of state and local income taxes for U.S.
federal income tax purposes); provided that the Board shall be permitted to
modify the Assumed Tax Rate in its discretion.
“Business Day” means any day except a Saturday, a Sunday or any other day on
which commercial banks are required or authorized to close in New York, New
York.
“Capital Account” means, with respect to any Member, the Capital Account
maintained for such Member in accordance with the following provisions:
(a)          To each Member’s Capital Account there shall be credited such
Member’s Capital Contributions on the date contributed to the Company, such
Member’s allocable share of Net Income of the Company pursuant to Section 6.2,
and the amount of any liabilities of the Company assumed by such Member or which
are secured by any property distributed to such Member.
(b)          From each Member’s Capital Account there shall be debited the
amount of cash and the Gross Asset Value of any property distributed to such
Member pursuant to any provision of this Agreement, such Member’s allocable
share of Net Losses of the Company pursuant to Section 6.2, the amount of any
liabilities of such Member assumed by the Company or which are secured by any
property contributed by such Member to the Company.
(c)          In the event any Units in the Company are transferred in accordance
with the terms of this Agreement, the transferee shall succeed to the Capital
Account of the transferor to the extent it relates to the transferred Units.
(d)          In determining the amount of any liability for purposes of
subsections (a) and (b) hereof, there shall be taken into account Code section
752(c) and any other applicable provisions of the Code and Regulations.
(e)          The foregoing provisions and the other provisions of this Agreement
relating to the maintenance of Capital Accounts are intended to comply with
Regulations Sections 1.704‑1(b) and 1.704‑2, and shall be interpreted and
applied in a manner consistent with such Regulations.  In the event the Board
shall reasonably determine that it is prudent to modify the manner in which the
Capital Accounts, or any debits or credits thereto (including debits or credits
relating to liabilities which are secured by contributed or distributed property
or which are assumed by the Company or the Members) are
2

--------------------------------------------------------------------------------

computed in order to comply with such Regulations, the Board may direct any
Member to make such modification. The Board also shall (i) make any adjustments
that are necessary or appropriate to maintain equality between the Capital
Accounts of the Members and the amount of the Company capital reflected on the
Company balance sheet, as computed for book purposes, in accordance with
Regulations Section 1.704‑1(b)(2)(iv)(q), and (ii) make any appropriate
modifications in the event unanticipated events might otherwise cause this
Agreement not to comply with Regulations Section 1.704‑1(b) or Section 1.704‑2.
(f)          Except as otherwise agreed in writing or required by the Act, no
Member shall have any liability to restore all or any portion of a deficit
balance in such Member’s Capital Account.
“Capital Contributions” means, with respect to any Member, the aggregate amount
contributed from time to time by such Member in cash (or property having a
mutually agreed value) in respect of any Units.
“Cause” means, with respect to a Manager, (i) conviction of, or plea of guilty
or nolo contendere in respect of a felony or (ii) fraud or dishonesty that
causes or reasonably could be expected to cause actual harm to the Company.
“Certificate” means the Certificate of Formation of the Company, as it may be
amended, modified, restated or supplemented from time to time, filed on behalf
of the Company with the Office of the Secretary of State of the State of
Delaware pursuant to the Act.
“Certificate of Cancellation” means a Certificate of Cancellation of the
Certificate filed on behalf of the Company with the Office of the Secretary of
State of the State of Delaware pursuant to the Act.
“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any successor federal income tax code.
“Covered Person” means:  (a) each Manager, each Member, the Tax Matters Member
or a liquidating trustee, in each case in his or its capacity as such, (b) any
Affiliate of each Manager, each Member, the Tax Matters Member or a liquidating
trustee and (c) any Person of which a Manager is an officer, director,
shareholder, partner, member, employee, trustee, executor, representative or
agent, or any Affiliate, officer, director, shareholder, partner, member,
manager, employee, representative or agent of any of the foregoing, in each case
in clauses (a), (b) and (c), whether or not such Person continues to have the
applicable status referred to in such clauses.
“Disabling Conduct” means, (i) in respect of any Person, an act or omission that
constitutes fraud or willful misconduct by such Person or (ii) a material breach
by such Person of any material provision of this Agreement.
“Element” means Element Transportation LLC.
3

--------------------------------------------------------------------------------

“Equipment Loan Agreement” means the Equipment Loan Agreement, dated as of the
date hereof, by and between the Company, as borrower, Element, as lender, and
lenders thereto.
“Element Equipment Purchase Agreement” means the Equipment Bill of Sale and the
Assignment and Assumption Agreement, each dated as of the date hereof, by and
between Quality Equipment Leasing, LLC and Element.
“Element Parent” means Element Fleet Management Corp. (formerly known as Element
Financial Corporation).
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations promulgated pursuant thereto.
“Fiscal Year” means January 1 through December 31.
“GAAP” means generally accepted accounting principles, as applied in the United
States.
“Gross Asset Value” means, with respect to any asset, the asset’s adjusted basis
for federal income tax purposes, except as follows:
(a)  The initial Gross Asset Value of any asset contributed by a Member to the
Company shall be the gross fair market value of such asset at the time of such
contribution, as reasonably determined by the Board.
(b)  The Gross Asset Value of any of the Company’s assets distributed to a
Member shall be the gross fair market value of such asset on the date of
distribution, as reasonably determined by the Board.
(c)  The Gross Asset Values of all of the Company’s assets shall be adjusted to
equal their respective gross fair market values, as reasonably determined by the
Board using such reasonable method of valuation as it may adopt, as of the times
listed below:
(i)          immediately prior to the acquisition of an additional interest in
the Company by a new or existing Member in exchange for more than a de minimis
Capital Contribution, if it is determined by the Board that such adjustment is
necessary or appropriate to reflect the relative economic interests of the
Members in the Company;
(ii)          immediately prior to the distribution by the Company to a Member
of more than a de minimis amount of the Company’s property as consideration for
an interest in the Company, if it is determined by the Board that such
adjustment is necessary or appropriate to reflect the relative economic
interests of the Members in the Company;
4

--------------------------------------------------------------------------------

(iii)          immediately prior to the liquidation of the Company within the
meaning of Regulations Section 1.704‑1(b)(2)(ii)(g) (other than by operation of
Section 708(b)(1)(B) of the Code); and
(iv)          such other times as the Board shall reasonably determine necessary
or advisable, in order to comply with Regulations Sections 1.704‑1(b) and
1.704‑2.
(d)  The Gross Asset Values of the Company assets shall be increased (or
decreased) to reflect any adjustments to the adjusted basis of such assets
pursuant to Code Section 734(b) or Code Section 743(b), but only to the extent
that such adjustments are taken into account in determining Capital Accounts
pursuant to Regulations Section 1.704-1(b)(2)(iv)(m); provided, however, that
Gross Asset Values shall not be adjusted pursuant to this subparagraph (d) to
the extent that the Board determines that an adjustment pursuant to subparagraph
(b) or (c) is necessary or appropriate in connection with a transaction that
would otherwise result in an adjustment pursuant to this subparagraph (d).
(e)  If the Gross Asset Value of any of the Company’s assets has been determined
or adjusted pursuant to subparagraph (a), (c) or (d), such Gross Asset Value
shall thereafter be adjusted by the depreciation taken into account with respect
to such asset for purposes of computing Net Income and Net Losses.
“Guarantee” means the Guarantee and Collateral Agreement in respect to the Term
Loan Agreement and the Guarantee and Collateral Agreement in respect to the
Equipment Loan Agreement, each dated as of the date hereof, by the Company, in
favor of Element.
“Interest” means the entire limited liability company interest of a Member in
the Company at any particular time, including the right of such Member to any
and all benefits to which a Member may be entitled as provided in this
Agreement, together with the obligations of such Member to comply with all the
terms and provisions of this Agreement.  Interests shall be expressed as a
number of Units.
“IPO” means an initial public offering of equity securities in the Company (or
any successor thereto) or any other subsidiary of the Company pursuant to a
registration statement effective under the Securities Act.
“Lease Agreement” means the Lease Agreement, dated as of the date hereof, by and
between the Company, as tenant, and Celadon, as landlord.
“Management Equity” means all of the Units held by Harry Dugan and Gregory Burke
as of the date of this Agreement or by any Person to whom the Management Equity
is transferred in accordance with Section 9.7 or designated by the Board
thereafter, in each case, other than Element or Celadon or their respective
Affiliates or Permitted Transferees.
“Management Equity Purchase Option” has the meaning set forth in Section 9.7(b).
5

--------------------------------------------------------------------------------

“Management Member” means any Member holding the Management Equity.
“Management Subscription Agreements” means the Management Subscription
Agreement, dated as of the date hereof, by and between Harry Dugan and the
Company, and the Management Subscription Agreement, dated as of the date hereof,
by and between Gregory Burke and the Company.
“Member” means each Person that executes a counterpart of this Agreement as a
Member and becomes a Member as provided herein, so long as such Person continues
as a Member and is reflected as such in the records of the Company, in each case
in such Person’s capacity as a member of the Company, and “Members” means all
such Persons.
“Net Income” or “Net Loss” means, for each Fiscal Year or other period of the
Company, an amount equal to the Company’s taxable income or loss for such Fiscal
Year of the Company or other period, as applicable, determined in accordance
with Code Section 703(a) (for this purpose, all items of income, gain, loss or
deduction required to be stated separately pursuant to Code Section 703(a)(1)
shall be included in taxable income or loss), with the following adjustments:
(a)          Any income of the Company that is exempt from federal income tax
and not otherwise taken into account in computing Net Income or Net Loss
pursuant to this definition of Net Income or Net Loss shall be added to such
taxable income or loss;
(b)          Any expenditures of the Company described in Code Section
705(a)(2)(B) or treated as Code Section 705(a)(2)(B) expenditures pursuant to
Regulations Section 1.704-1(b)(2)(iv)(i), and not otherwise taken into account
in computing Net Income or Net Loss pursuant to this definition of Net Income or
Net Loss shall be subtracted from such taxable income or loss;
(c)          In the event the Gross Asset Value of any of the Company’s asset is
adjusted pursuant to subparagraph (b) or subparagraph (c) of the definition of
Gross Asset Value, the amount of such adjustment shall be taken into account as
gain or loss from the disposition of such asset for purposes of computing Net
Income or Net Loss;
(d)          Gain or loss resulting from any disposition of property with
respect to which gain or loss is recognized for federal income tax purposes
shall be computed by reference to the Gross Asset Value of the property disposed
of, notwithstanding that the adjusted tax basis of such property differs from
its Gross Asset Value;
(e)          Depreciation, amortization, and other cost recovery deductions
shall be computed by reference to the Gross Asset Value of the property if the
Gross Asset Value differs from its adjusted tax basis; and
(f)          To the extent an adjustment to the adjusted tax basis of any of the
Company’s assets pursuant to Code Section 734(b) or Code Section 743(b) is
required pursuant to Regulations Section 1.704‑1(b)(2)(iv)(m)(4) to be taken
into account in determining Capital Accounts as a result of a distribution other
than in liquidation of a
6

--------------------------------------------------------------------------------

Member’s interest in the Company, the amount of such adjustment shall be treated
as an item of gain (if the adjustment increases the basis of the asset) or loss
(if the adjustment decreases the basis of the asset) from the disposition of the
asset and shall be taken into account for purposes of computing Net Income or
Net Loss.
“Permitted Transferee” means (i) with respect to Element, Element Parent, ECN
Capital Corp. or any of their respective controlled Affiliates; (ii) with
respect to Celadon, any wholly-owned subsidiary of Celadon or (iii) with respect
to any Member, any successor entity of such Member.  For the purpose of this
definition, “Affiliate” shall not mean any individual.
“Person” means any individual, corporation, partnership, limited liability
company, trust, joint stock company, business trust, unincorporated association,
joint venture or other entity of any nature whatsoever.
“Plan Asset Regulations” means the regulations issued by the U.S. Department of
Labor at Section 2510.3-101 of Part 2510 of Chapter XXV, Title 29 of the Code of
Federal Regulations, or any successor regulations.
“Profits Interest” means an interest in the profits of the Company satisfying
the requirements for a partnership interest transferred in connection with the
performance of services, as set forth in IRS Revenue Procedure 93-27, 1993-2
C.B. 343 (June 6, 1993) and IRS Revenue Procedure 2001-43, 2001-2 C.B. 191 (Aug.
3, 2001), unless superseded by IRS Notice 2005-43, 2005-24 I.R.B. 1221 (May 20,
2005), in which case, as set forth in Proposed Treasury Regulations Section
1.83-3(l), Notice 2005-43 and any similar or related authority.
“Quality” means Quality Companies LLC, an Indiana limited liability company and
a wholly owned subsidiary of Celadon.
“Redemption Agreements” means the Membership Interest Redemption Agreement,
dated as of the date hereof, by and between the Company and Celadon; the
Membership Interest Redemption Agreements, dated as of the date hereof, by and
among certain members of management signatories thereto and the Company; and the
Membership Interest Redemption Agreement, dated as of the date hereof, by and
between Tiger ELS, LLC and the Company.
“Regulations” means the Federal income tax regulations promulgated under the
Code, as such Regulations may be amended from time to time (it being understood
that all reference herein to specific sections of the Regulations shall be
deemed also to refer to any corresponding provisions of succeeding Regulations).
“Securities” means capital stock, limited partnership interests, limited
liability company interests, beneficial interests, warrants, options, notes,
bonds, debentures, loans, evidence of indebtedness and other securities, equity
interests, ownership interests and similar obligations of every kind and nature
of any Person.
“Service Agreement” means the Service Agreement, dated as of the date hereof, by
and between the Company and Quality, as may be extended, amended and
supplemented from time to time.
7

--------------------------------------------------------------------------------

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated pursuant thereto.
“Sharing Percentage” means, as of any date of determination, with respect to any
Member, a percentage calculated by dividing (x) the aggregate number of Units
held by such Member by (y) the aggregate number of Units of the Company issued
and outstanding on such date.
“Subscription Agreement” means the Subscription Agreement, dated as of the date
hereof, by and among Element, Celadon and the Company.
“Substituted Member” means any Person admitted to the Company as a Member
pursuant to the provisions of Section 9.6.
“Taxable Year” means the taxable year of the Company determined under Section
706 of the Code.
“Tax Distributions” shall have the meaning set forth in Section 6.1(b).
“Term Loan Agreement” means the Loan Agreement, dated as of the date hereof, by
and among the Company, as borrower, other parties thereto, as lenders, and
Element, as agent.
“Termination Agreement” means the Termination Agreement And Mutual Waiver and
Release, dated as of the date hereof, by and among the Company, Celadon,
Element, Quality Equipment Leasing, LLC and Element Fleet Management Corp.
“Transfer” or “Transferred” means any direct or indirect transfer, sale,
assignment, exchange, mortgage, pledge, hypothecation or other disposition of
any Units.  For the avoidance of doubt, it shall constitute a “Transfer” subject
to the restrictions on Transfer contained or referenced herein (a) if a
transferee is not an individual, a trust or an estate, and the transferor or an
Affiliate thereof ceases to control such transferee or (b) with respect to a
holder of Units which was formed for the purpose of holding Units, there is a
Transfer of the equity interests of such holder other than to a Permitted
Transferee of such holder or of the party transferring the equity of such
holder.  A change in ownership of Celadon or Element Parent shall not be
considered a Transfer of any Units.
“Units” shall mean the units of common membership interests in the Company
issued to each Member in exchange for its Capital Contributions.  The number of
Units outstanding and the holders thereof are set forth on Schedule A, as
Schedule A may be amended from time to time pursuant hereto.
(b)          As used in this Agreement, each of the following capitalized terms
shall have the meaning ascribed to them in the Section set forth opposite to
such term:
Term
Section
Act
Recitals
Board
7.1(a)

 
8

--------------------------------------------------------------------------------

 
Capital Contributions
5.1(a)
Claims and Expenses
8.4
Company
Preamble
Competitor
9.1(b)
Effective Date
Preamble
KCMH
Preamble
Manager
7.1(a)
Offer Notice
9.2(a)
Offered Price
9.2(b)(i)
Offeree
9.2(a)
Offeror
9.2(a)
Pro Rata Share
9.3(e)(i)
Proposed Sale
9.3(a)
Proposed Transferee
9.3(b)(i)
Selling Member
9.3(a)
Services Agreement
Preamble
Subject Units
9.2(b)(i)
Tag Along Notice
9.3(a)
Tag Along Offer
9.3(c)
Tag Along Sale Percentage
9.3(b)(i)
Tag Along Sellers
9.3(b)(ii)
Tagging Members
9.3(b)(ii)
Tax Items
6.3
Tax Matters Member
11.2(a)

 
SECTION 1.2          Construction.  Whenever the context requires, the gender of
all words used in this Agreement includes the masculine, feminine and neuter
forms and the singular form of words shall include the plural and vice versa. 
All references to Articles and Sections refer to articles and sections of this
Agreement, and all references to Schedules are to Schedules attached hereto,
each of which is made a part hereof for all purposes.  Whenever the words
“include,” “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation.”  This Agreement shall
be construed without regard to any presumption or rule requiring construction or
interpretation against the party drafting or causing any instrument to be
drafted.
ARTICLE II

FORMATION AND TERM
 
SECTION 2.1          Formation.  The Company was formed as a limited liability
company under and pursuant to the provisions of the Act upon the filing of the
Certificate.  The rights, duties and liabilities of the Members shall be as
provided in the Act, except as otherwise provided in this Agreement.
9

--------------------------------------------------------------------------------

SECTION 2.2          Name.  The name of the limited liability company is “19th
Capital Group, LLC”.  The business of the Company may be conducted upon
compliance with all applicable laws under any other name designated by the
Board.
SECTION 2.3          Term.  The term of the Company shall be perpetual; provided
that the Company may be dissolved in accordance with the provisions of this
Agreement or by operation of law.  The existence of the Company as a separate
legal entity will continue until filing of the Certificate of Cancellation.
SECTION 2.4          Principal Place of Business.  The principal place of
business of the Company shall be located at, and the Company’s business shall be
conducted from, Indianapolis or its surrounding area in Indiana, U.S., or such
other place or places as the Board may determine in accordance with Article VII
hereof.
SECTION 2.5          Registered Agent and Office.  The Company’s registered
agent and office in the State of Delaware shall be c/o The Corporation Trust
Company, Corporation Trust Center, 1209 Orange Street, New Castle County,
Wilmington, Delaware 19801.  The Board may at any time designate another
registered agent and/or registered office.
SECTION 2.6          Qualification in Other Jurisdictions; Conduct of Business. 
The Company shall be qualified or registered under foreign limited liability
company statutes or assumed or fictitious name statutes or similar laws in any
jurisdiction in which the Company owns property or transacts business to the
extent, in the judgment of the Board, such qualification or registration is
necessary or advisable in order to protect the limited liability of the Members
or to permit the Company lawfully to own property or transact business.
ARTICLE III

PURPOSE AND POWERS
 
SECTION 3.1          Purpose and Powers.  The Company is formed for the purpose
of, and the nature of the business to be conducted by the Company is, engaging
in any lawful act or activity for which limited liability companies may be
formed under the Act and engaging in any activities necessary, convenient or
incidental thereto.
ARTICLE IV

MEMBERS; ADDITIONAL INTERESTS; CONVERSION
 
SECTION 4.1          General.  The names of, Capital Contributions of, and the
number of Units held by the Members are set forth on Schedule A hereto,
effective immediately following the execution of this Agreement.  A Member
(other than any Management Member) will cease to be a Member only in the manner
described in Section 9.6 and Article XII.  A Management Member will cease to be
a Management Member (a) when all of the Management Equity held by such
Management Member is sold pursuant to the exercise of the respective Management
Equity Purchase Options pursuant to Section 9.7(b) or (b) upon liquidation of
the Company.  The Board shall amend and revise Schedule A from time to time to
properly reflect
10

--------------------------------------------------------------------------------

any changes to the information included therein, including to reflect the
admission or withdrawal of Members or the making of additional Capital
Contributions, in each case in accordance with this Agreement.  Any amendment or
revision to Schedule A hereto or to the Company’s records that is made solely to
reflect information regarding Members shall not require Member approval.
SECTION 4.2          Powers of Members.  The Members shall have the power to
exercise only those rights or powers granted to the Members pursuant to the
express terms of this Agreement.  Except as specifically provided herein or by
the Board, the Members shall have no power or authority to act for or on behalf
of, or to bind, the Company.
SECTION 4.3          Nature of a Member’s Interest.  A Member’s Interest
(including a Member’s Units) shall for all purposes be personal property.  A
Member has no interest in any specific Company property.
SECTION 4.4          No Other Persons Deemed Members.  Unless admitted to the
Company as a Member as provided in this Agreement, no Person shall be, or shall
be considered, a Member.  In respect of matters pertaining to Members, the
Company shall deal only with Persons so admitted as Members (including their
duly authorized representatives).  Notwithstanding any notification to the
contrary, any distribution by the Company to the Person shown on the Company’s
records as a Member or to its legal representatives shall relieve the Company of
all liability to any other Person who may be interested in such distribution by
reason of any other Transfer by the Member, or for any other reason.
SECTION 4.5          No Cessation of Membership Upon Bankruptcy, etc.  A Person
shall not cease to be a Member of the Company upon the happening, with respect
to such Person, of any of the events specified in §18-304 of the Act.  Upon the
occurrence of any event specified in §18‑304 of the Act, the business of the
Company shall be continued pursuant to the terms hereof without dissolution.
SECTION 4.6          Admission of Additional Members and Creation of Additional
Units.
(a)          Subject to limitations set forth in this Article IV, Article VII,
Article IX and in Section 13.4 and Section 15.2, the Company may admit
additional Members to the Company, issue additional Units or create and issue
such additional classes or series of Units, having such designations,
preferences and relative, participating or other special rights, powers and
duties as the Board shall determine, from time to time.
(b)          Upon the issuance pursuant to and in accordance with this
Agreement of any class or series of Units, the Board may, in accordance with,
and subject to, Sections 4.1 and 15.2, as applicable, amend any provision of
this Agreement, and authorize any Person to execute, acknowledge, deliver, file
and record, if required, such documents, to the extent necessary or desirable to
reflect the admission of any additional Member to the Company or the
authorization and issuance of such class or series of Unit, and the related
rights and preferences thereof.
(c)          No additional Member shall be admitted to the Company (i) in
connection with newly issued Units, unless and until such prospective additional
Member has executed a
11

--------------------------------------------------------------------------------

signature page counterpart to this Agreement and an acceptance of all of the
terms and conditions of this Agreement, and such other documents or instruments,
in each case, as may be required to effect the admission in the Board’s
reasonable judgment or (ii) in connection with a Transfer of a Unit, unless and
until all the conditions of Article IX are satisfied, and such prospective
additional member executes and delivers to the Company the documentation
contemplated by Section 9.6.
ARTICLE V

CAPITAL CONTRIBUTIONS; DEFAULT; LIABILITY OF MEMBERS
 
SECTION 5.1          Capital Contributions.  To the extent determined by the
Board, the Members shall make cash (or non-cash) contributions pro rata to the
Company in such amounts as are determined by the Board (collectively, the
“Capital Contributions”).
SECTION 5.2          Liability of Members.
(a)          General.  Except as may otherwise be expressly agreed by such
Member in writing, in no event shall any Member or former Member be obligated to
guarantee any indebtedness or other obligations of the Company at any time
outstanding or have any liability for the repayment or discharge of the debts
and obligations of the Company or for the repayment of any Capital Contribution
of any other Member.
(b)          Liability for Amounts Distributed.  The Members hereby agree that,
except as otherwise expressly provided herein or required by applicable law, no
Member shall have an obligation to return money or other property paid or
distributed to such Member whether or not such distribution was in violation of
the Act, except to the extent arising from Disabling Conduct of such Member. 
The agreement set forth in the immediately preceding sentence shall be deemed to
be a compromise for purposes of §18-502(b) of the Act.  However, if any court of
competent jurisdiction holds that, notwithstanding the provisions of this
Agreement, any Member is obligated to make any such return, such obligation
shall be the obligation of such Member and not of any other Person.
SECTION 5.3          Units Certificated.  Unless and until the Board shall
determine otherwise, Units shall be certificated with such legends as the Board
shall reasonably determine are necessary or advisable and recorded in the books
and records of the Company (including Schedule A).  The form of the Units
certificate is attached hereto as Schedule B.
ARTICLE VI

DISTRIBUTIONS; ALLOCATION OF PROFITS AND LOSSES
 
SECTION 6.1          Distributions.
(a)          Subject in each case to restrictions imposed by law, from time to
time the Board may make distributions of cash or other property available for
distribution, to the Members on a pro rata basis based on each Member’s Sharing
Percentage.  All distributions
12

--------------------------------------------------------------------------------

made under this Section 6.1 shall be made to the Members of record as of the
date of the distribution unless a different record date for Members entitled to
receive the distribution shall have been established by the Board.  The Board
shall have sole discretion to determine the timing of distributions and the
aggregate amount available for distribution.
(b)          Subject in each case to restrictions imposed by law and to the
extent of distributable assets of the Company in the form of cash as reasonably
determined by the Board, the Company shall, at such times reasonably determined
by the Board, make cash distributions (“Tax Distributions”) to the Members to
the extent that distributions actually received by such Member during a Fiscal
Year are not sufficient for such Member or any of its beneficial owners to pay
when due any income tax (including estimated income tax) imposed on it or them,
calculated using the Assumed Tax Rate that is attributable to income allocated
to such Member for such Fiscal Year (or portion thereof) hereunder. Amounts
otherwise to be distributed to a Member pursuant to Section 6.1(a) shall be
reduced by the amount of any prior Tax Distributions made to such Member
pursuant to this Section 6.1(b) until all such Tax Distributions are restored to
the Company in full. Notwithstanding the foregoing, the Board shall have the
authority to modify the Company’s policy with respect to Tax Distributions in
its sole discretion.
SECTION 6.2          Allocations.  Net Income and Net Loss of the Company shall
be determined and allocated with respect to each Taxable Year by the Board as of
the end of each such year and at such other times as the Board shall determine,
provided that such time will allow the Company to meet its obligations under
Section 11.1.  Net Income and Net Loss shall be allocated among the Members pro
rata in accordance with their Sharing Percentages. Notwithstanding the
foregoing, the Company may make such allocations as the Board deems reasonably
necessary to give economic effect to the provisions of this Agreement taking
into account such facts and circumstances as the Board deems reasonably
necessary for this purpose.
SECTION 6.3          Tax Allocations.  For income tax purposes each item of
income, gain, loss and deduction (collectively, “Tax Items”) shall be allocated
in the same manner as its correlative item of “book” income, gain, loss or
deduction is allocated pursuant to Section 6.2; provided that in the case of any
Company asset the Gross Asset Value of which differs from its adjusted tax basis
for U.S. federal income tax purposes, Tax Items with respect to such asset shall
be allocated solely for income tax purposes in accordance with the principles of
Sections 704(b) and 704(c) of the Code.  Notwithstanding the foregoing, the
Company may make such allocations as the Board deems reasonably necessary to
give economic effect to the provisions of this Agreement taking into account
such facts and circumstances as the Board deems reasonably necessary for this
purpose.
ARTICLE VII

MANAGEMENT
 
SECTION 7.1          Management Under Direction of the Board.
(a)          Solely for the purpose of this Article VII, the term of “Member”
shall exclude any Management Member, unless otherwise specified.
13

--------------------------------------------------------------------------------

(b)          Subject to the consent rights of the Members provided in
Section 13.4, the business and affairs of the Company shall be managed and
controlled by a board of managers (the “Board”, and each member of the Board, a
“Manager”) that shall meet the requirements of the Act.  The Board shall
initially consist of four (4) individuals and each Member will have the right to
designate half of the Managers on the Board.  The initial Managers are set forth
on Schedule C hereto.  The Board may be increased by action by the Board;
provided that any such increase will equally increase the number of designees
each Member will have the right to designate.
(c)          A Member shall notify the other Member and the Company of any
proposed designee to the Board.  Each Member shall vote its Units in favor of
the election of all such designees proposed by the other Member as Managers.
(d)          Any Manager designated by a Member may be removed (with or without
cause) from time to time and at any time by such Member, upon notice to the
Company and the other Member, if any, and may be removed by the other Member
only for Cause.  Any vacancy on the Board in respect of a Manager designated by
a Member shall be filled by the Member entitled to designate such Manager, in
accordance with Section 7.1(c).
(e)          The members of the Board shall be “managers” within the meaning of
the Act.  Subject to the consent rights of the Members provided in Section 13.4,
the Board shall have full and complete discretion to manage and control the
business and affairs of the Company, to make all decisions affecting the
business and affairs of the Company and to take all such actions as it deems
necessary or appropriate to accomplish the purposes of the Company as set forth
herein, including to exercise all powers of the Company set forth in Section 3.1
of this Agreement.  Notwithstanding anything to the contrary in this Agreement,
no Manager, acting solely in its capacity as such, shall have the right, power
or authority to act as an agent of the Company, to bind the Company or to
execute any documents to be signed by the Company unless expressly authorized in
writing by the Board.
(f)          Officers.  The Board shall appoint a chief executive officer (the
“CEO”), a chief financial officer (the “CFO”) and a chief operating officer (the
“COO”) of the Company.  The CEO and the COO shall, subject to Section 7.3, be
responsible for the day-to-day operation of the Company and manage the business
of the Company in accordance with the Business Principles and the Annual Budget
as approved by the Board from time to time (it being understood that the CEO and
COO shall not have authority to take any of the actions covered in clauses (a)
through (t) of Section 7.3 unless such action has been approved by the Board in
accordance with Section 7.3).  Each of the CEO, the CFO and the COO shall hold
such office at the discretion of the Board and until his or her successor shall
have been duly appointed and qualified, or until he or she shall resign or shall
have been removed in the manner provided herein. The CEO may appoint additional
officers of the Company which may include, but shall not be limited to, one or
more vice presidents, secretary, or treasurer, and such other officers as deemed
necessary or appropriate by the CEO.  The CEO, the CFO and the COO shall have
the authority to contract for, negotiate on behalf of and otherwise represent
the interests of the Company as and to the extent authorized in writing by the
Board.  Each officer that is appointed by the CEO shall perform such duties and
have such powers as the CEO shall designate from time to time.  Each officer
that is appointed by the CEO shall hold office at the discretion of the
14

--------------------------------------------------------------------------------

CEO and until his or her successor shall have been duly appointed and qualified,
or until he or she shall resign or shall have been removed in the manner
provided herein.  Any individual may hold any number of offices.  No officer
need be an affiliate of a Member or a resident of the State of Delaware.  Any
officer, including the CEO, the CFO and the COO, may resign as such at any
time.  Such resignation shall be made in writing and shall take effect at the
time specified therein or, if no time be specified, at the time of its receipt
by the CEO or, if such resignation is of the CEO, the CFO or the COO, the
Board.  The acceptance of a resignation shall not be necessary to make it
effective, unless expressly so provided in the resignation.  Subject to the
terms of any applicable employment agreement, any officer may be removed as
such, either with or without cause, at any time by the CEO or the Board, as
applicable.  Upon the execution and delivery of this Agreement, the officers of
the Company shall consist of the individuals set forth on Schedule D.
SECTION 7.2          Meetings of the Board.  Regular meetings of the Board will
be held at least quarterly and will be called on at least five (5) Business
Days’ notice to each Manager, either personally, by telephone, by mail, by
facsimile, by electronic mail or by any other means of communication reasonably
calculated to give notice, at such times and at such places as shall from time
to time be determined by the Board.  Special meetings of the Board may be called
on at least three (3) Business Days’ notice to each Manager in accordance with
the foregoing sentence.  Any Manager may call a special meeting of the Board on
not less than three (3) Business Days’ notice to each other Manager, either
personally, by telephone, by mail, by facsimile, by electronic mail or by any
other means of communication reasonably calculated to give notice.  Notice of a
special meeting need not be given to any Manager if a written waiver of notice,
executed by such Manager before or after the meeting, is filed with the records
of the meeting, or to any Manager who attends the meeting without protesting the
lack of notice prior thereto or at its commencement.  The notice shall state
briefly the purpose, time and place of the meeting.
SECTION 7.3          Quorum and Acts of the Board.  At all duly called meetings
of the Board, two Managers (which must include one designee of each Member)
shall constitute a quorum for the transaction of business.  If a quorum shall
not be present at any meeting of the Board, the Board members present thereat
may adjourn the meeting from time to time, without notice other than
announcement at the meeting, until a quorum shall be present; provided, however,
that for any such reconvened meeting, a quorum, as determined in the preceding
sentence, shall be required for the transaction of business; provided further,
however, that notice for any reconvened meeting shall have been given in
accordance with Section 7.2.  Each Manager shall be entitled to one vote;
provided, that, except to the extent prohibited by law, any Manager shall be
entitled to vote on behalf of another Manager appointed by the same Member if
such other Manager is not present at a meeting of the Board.  Any instrument or
writing executed on behalf of the Company by any one or more of the Managers
shall be valid and binding upon the Company when authorized by the Board in
accordance with this Section 7.3.  No action may be taken by the Board under
this Agreement or the Act without the consent of a majority of the Managers,
which shall include consent of at least one designee of each Member; except that
with respect to the following matters of the Company, the unanimous consent of
all the Managers shall be required for any action by the Board:
15

--------------------------------------------------------------------------------

(a)          approving the annual budget of the Company (the “Annual Budget”);
(b)          amending the business principles of the Company (the “Business
Principles”) or consummating any transactions inconsistent with the Business
Principles;
(c)          approving any distributions (other than Tax Distributions) to the
Members (including any Management Member);
(d)          changing the size of the Board or a Member’s right to designate
Managers as set forth in Section 7.1(a);
(e)          hiring or terminating the CEO, the CFO or the COO;
(f)          engaging in any business activity outside the ordinary course of
business of the Company;
(g)          acquiring assets or making capital expenditures or other financial
commitments in an amount greater than $250,000 in excess of the capital budget
contained in the Annual Budget for any single transaction or any series of
related transactions;
(h)          disposing of assets in an amount greater than $250,000 not
specifically provided for in the Annual Budget for any single transaction or any
series of related transactions, provided that the Company may make ordinary
course dispositions of tractors in an amount of up to $5,000,000 in the
aggregate during any Fiscal Year without consent of the Managers under this
Section 7.3;
(i)          liquidating, dissolving or winding-up the Company;
(j)          entering into any amalgamation, consolidation, merger or
arrangement or other similar entity reorganization;
(k)          adopting, amending or repealing the certificate of formation of the
Company or this Agreement pursuant to Section 15.2;
(l)          issuing additional Units, any other class of membership interests
in the Company, or any securities convertible into or exchangeable for the
membership interests in the Company or repurchasing any membership interests in
the Company;
(m)          entering into, terminating or amending any agreements with any
Member (or any permitted assignee thereof) and their respective Affiliates;
provided that neither Member shall be required to recuse itself in any decisions
regarding any such agreement with itself);
(n)          any borrowing or the pledging of any of the Company’s assets or the
giving of any other financial assistance in the form or a guarantee or otherwise
with respect to an amount in excess of $250,000 in any single or series of
related transactions not specifically provided for in the Annual Budget;
16

--------------------------------------------------------------------------------

(o)          retaining investment bankers in connection with any proposed public
offering by the Company and approving the filing of any prospectus or stock
exchange listing application or the taking of other action to become a reporting
company under Canadian or United States securities laws or the equivalent under
the securities laws of any other jurisdiction;
(p)          appointing any committee of Managers or delegating any authority of
the Managers to a committee;
(q)          commencing or settling any litigation (i) involving an amount
greater than $250,000; (ii) which could reasonably be expected to have a
material effect on the Company or its business; (iii) which imposes non-monetary
obligations on the Company; or (iv) pursuant to which the Company makes an
admission of guilt in any criminal case;
(r)          approving or changing the auditor of the Company, or changing
material tax elections of the Company;
(s)          approving any other matter which the Managers or Members are
required to approve under the Act; and
(t)          agreeing to do or permitting any subsidiary of the Company to do
any of the foregoing.
Notwithstanding anything contrary in this Section 7.3, any termination of the
Service Agreement shall be effective solely upon the approval by the Managers
appointed by Element.


SECTION 7.4          Telephonic or Video Communications.  Managers may
participate in a meeting of the Board by means of conference telephone, video
conference or similar communications equipment by means of which all persons
participating in the meeting can hear and speak to each other, and such
participation in a meeting shall constitute presence in person at the meeting.
SECTION 7.5          Action by Written Consent.  Any action required or
permitted to be taken at any meeting of the Board may be taken without a meeting
and without a vote, if, upon not less than two (2) Business Days’ notice, a
consent or consents in writing (including by email), setting forth the action so
taken, shall be signed by such number and type of the Managers required by
Section 7.3 if a meeting were held (provided, that for such purposes an
electronic signature shall be valid).  Notice of a consent need not be given to
any Manager if a written waiver of notice, executed before or after the consent
is executed, is filed with the consent.
SECTION 7.6          Transactions with Members and their Affiliates. 
Notwithstanding anything to the contrary in this Agreement, without the prior
written consent of the Board (it being understood that none of the Members
(including any Management Member) shall be required to recuse itself in any
decisions regarding any such affiliated transaction with itself), the Company
shall not enter into, effect, consummate (or enter into any agreement providing
for) any transaction with (or modify any transaction with, or amend any
agreement with, to the extent such transaction or agreement was initially
entered into in compliance with
17

--------------------------------------------------------------------------------

this Section 7.6) or make payments to a Member (including any Management Member)
or any of its Affiliates, except for:
(a)          entry into the Service Agreement, the Subscription Agreement, the
Management Subscription Agreements, the Term Loan Agreement, the Guarantee, the
Equipment Loan Agreement, the Lease Agreement, the Termination Agreement, the
Redemption Agreements (for the avoidance of doubts, the parties to the
Redemption Agreements, other than the Company or Celadon, shall not be deemed as
Affiliates of any Member) and any other ancillary documents, transactions or
payments contemplated thereby (all of which have been approved and authorized by
the Company and the applicable Member); and
(b)          distributions in compliance with Section 6.1.
SECTION 7.7          Outside Businesses and Corporate Opportunities.
(a)          (i) Any Member, any Manager or any Affiliate of the foregoing may
engage in or possess an interest in other investments, business ventures or
Persons of any nature or description, independently or with others, similar or
dissimilar to, or that compete with, the investments or business of the Company
or its subsidiaries, and may provide advice and other assistance regarding any
such investment, business venture or Person, (ii) the Company and the Members
shall have no rights by virtue of this Agreement in and to such investments,
business ventures or Persons or the income or profits derived therefrom, and
(iii) the pursuit of any such investment or venture, even if competitive with
the business of the Company, shall not be deemed wrongful or improper.
(b)          None of the Members, the Managers or any Affiliate thereof shall be
obligated to present any particular investment or business opportunity to the
Company even if such opportunity is of a character that, if presented to the
Company, could be pursued by the Company, and any Member, any Manager or any
Affiliate thereof shall have the right to pursue for its own account
(individually or as a partner or fiduciary) or to recommend to others any such
particular investment opportunity.
(c)          Nothing in this Section 7.7 as it relates to (i) any employee or
former employee shall limit the obligations of such Person under any other
agreements with the Company or its subsidiaries or under any policy of the
Company or its subsidiaries to which such Person may be subject from time to
time, or (ii) any Member or Manager shall limit the obligations of any such
Member which is, or has an Affiliate which is, subject to confidentiality or
non-competition or similar obligations to the Company or its subsidiaries under
any other agreement (including Section 15.3 hereof).
(d)          No amendment or repeal of this Section 7.7 shall apply to or have
any effect on the liability or alleged liability of any officer or any Manager
for or with respect to any opportunities of which any such officer or Manager
becomes aware prior to such amendment or repeal.
18

--------------------------------------------------------------------------------

(e)          The Company shall cause the organizational documents of its
material subsidiaries (as determined by the Board) to include provisions
substantially similar to this Section 7.7.
SECTION 7.8          Committees of the Board.  The Board may establish any
committee of the Board upon the approval of the Board, the authority of each
committee to be determined from time to time by the Board (it being understood
that any such committee the shall not have authority to take any of the actions
covered in clauses (a) through (t) of Section 7.3 unless such action has been
approved by the Board in accordance with Section 7.3).  Each Member shall be
entitled to appoint an equal number of members to each committee of the Board. 
Additional members of each committee, if any, shall be as appointed by the
Board.  Any action taken by a committee of the Board may only be taken by a
majority of its members, which shall include one member designated by each
Member.
ARTICLE VIII

DUTIES, LIABILITY, EXCULPATION, INDEMNIFICATION AND INSURANCE
 
SECTION 8.1          Duties.  This Agreement is not intended to, and does not,
create or impose any fiduciary duty on any of the Members or Managers or on
their respective Affiliates.  Notwithstanding any other provision of this
Agreement or any duty otherwise existing at law or in equity, the Members and
Managers of the Company shall, to the maximum extent permitted by law, including
Section 18-1101(c) of the Act, owe only such duties and obligations as are
expressly set forth in this Agreement, and no other duties (including fiduciary
duties), to the Company, the Members, the Managers or any other Person otherwise
bound by this Agreement.
SECTION 8.2          Liability.  To the fullest extent permitted by law, the
debts, obligations and liabilities of the Company, whether arising in contract,
tort or otherwise, shall be solely the debts, obligations and liabilities of the
Company, and no Covered Person shall be obligated personally for the repayment,
satisfaction or discharge of any such debt, obligation or liability of the
Company solely by reason of being a Covered Person.  All Persons dealing with
the Company shall have recourse solely to the assets of the Company for the
payment of debts, obligations or liabilities of the Company.
SECTION 8.3          Exculpation.
(a)          Notwithstanding any other provision of this Agreement, whether
express or implied, to the fullest extent permitted by law, no Covered Person
shall be liable to the Company or any other Member for any losses, claims,
demands, damages, liabilities (joint or several), expenses (including legal fees
and expenses), judgments, fines, penalties, interest, settlements or other
amounts arising as a result of any act or omission (in relation to the Company,
this Agreement, any related document or any transaction or investment
contemplated hereby or thereby) of a Covered Person, or for any breach of
contract (including breach of this Agreement) or any breach of duties (including
breach of fiduciary duties) whether arising hereunder, at law, in equity or
otherwise, unless there has been a final and non-appealable judgment entered by
a court of competent jurisdiction determining that such loss was a result of
19

--------------------------------------------------------------------------------

such Covered Person’s Disabling Conduct; provided that a Person shall not be a
Covered Person by reason of providing, on a fee-for-services basis or similar
arm’s-length compensatory basis, agency, advisory, consulting, trustee,
fiduciary or custodial services.
(b)          To the fullest extent permitted by applicable law, each Covered
Person shall be entitled to rely in good faith on the advice of legal counsel to
the Company, accountants, other experts and financial or professional advisors,
and each Covered Person will be fully protected in acting or omitting to act in
good faith on behalf of the Company or in furtherance of the interests of the
Company in reliance upon and in accordance with the advice of such counsel,
accountants, other experts and financial or professional advisors.
SECTION 8.4          Indemnification.  To the fullest extent permitted by
applicable law, the Company shall, and shall cause its controlled Affiliates to,
indemnify and hold harmless each of the Covered Persons from and against any and
all liabilities, obligations, losses, damages, fines, taxes and interest and
penalties thereon (other than taxes based on fees or other compensation received
by such Covered Person from the Company), claims, demands, actions, suits,
proceedings (whether civil, criminal, administrative, investigative or
otherwise), costs, expenses and disbursements (including reasonable and
documented legal and accounting fees and expenses, costs of investigation and
sums paid in settlement) of any kind or nature whatsoever (collectively, “Claims
and Expenses”) which may be imposed on, incurred by or asserted at any time
against such Covered Person in connection with the business or affairs of the
Company or its controlled Affiliates or the activities of such Covered Person on
behalf of the Company; provided, that a Covered Person shall not be entitled to
indemnification hereunder against Claims and Expenses that are finally
determined by a court of competent jurisdiction to have resulted from such
Covered Person’s Disabling Conduct; provided, further, that indemnification
hereunder and the advancement of expenses under Section 8.4 shall be recoverable
only from the assets of the Company and its subsidiaries or proceeds of
insurance, if any, and not from assets of the Members.  The Company shall cause
its material subsidiaries (as reasonably determined by the Board) to execute a
joinder agreeing to assume responsibility for their respective obligations
pursuant to this Section 8.4 and Section 8.5.
SECTION 8.5          Advancement of Expenses.  To the fullest extent permitted
by applicable law, the Company shall, and shall cause its subsidiaries to, pay
the expenses (including reasonable legal fees and expenses and costs of
investigation) incurred by a Covered Person in defending any claim, demand,
action, suit or proceeding contemplated in Section 8.4 (other than a claim,
demand, action, suit or proceeding brought by the Company against a Member for
such Member’s material breach or violation of this Agreement) as such expenses
are incurred by such Covered Person and in advance of the final disposition of
such matter, provided that such Covered Person undertakes to repay such expenses
if it is determined by agreement between such Covered Person and the Company or,
in the absence of such an agreement, by a final judgment of a court of competent
jurisdiction that such Covered Person is not entitled to be indemnified pursuant
to Section 8.4.
SECTION 8.6          Notice of Proceedings.  Promptly after receipt by a Covered
Person of notice of the commencement of any proceeding against such Covered
Person, such Covered Person shall, if a claim for indemnification in respect
thereof is to be made against the Company, give written notice to the Board of
the commencement of such proceeding, provided
20

--------------------------------------------------------------------------------

that the failure of a Covered Person to give notice as provided herein shall not
relieve the Company of its obligations under Sections 8.4 and 8.5, except to the
extent that the Company is materially prejudiced by such failure to give
notice.  In case any such proceeding is brought against a Covered Person (other
than a proceeding by or in the right of the Company) the Company will be
entitled to assume the defense of such proceeding; provided, that (i) the
Covered Person shall be entitled to participate in such proceeding and to retain
its own counsel at its own expense and (ii) in the event of a proceeding by or
in the right of the Company, or if the Covered Person shall give notice to the
Company that in its good faith judgment, based on written advice of outside
counsel, (A) a conflict of interest exists that reasonably could be expected to
prejudice the Company's ability to conduct such defense, or (B) certain claims
made against it in such proceeding could have a material adverse effect on the
Covered Person or its Affiliates other than as a result of monetary damages, the
Covered Person shall have the right to control (at its own expense and with
counsel reasonably satisfactory to the Company) the defense of such specific
claims with respect to the Covered Person (but not with respect to the Company
or any other Member); and provided, further, that if a Covered Person elects to
control the defense of a specific claim with respect to such Covered Person,
such Covered Person shall not consent to the entry of a judgment or enter into a
settlement that would require the Company to pay any amounts under Section 8.4
without the prior written consent of the Company, such consent not to be
unreasonably withheld, delayed or conditioned.  Except in relation to claims
covered by clauses (A) or (B) above, after notice from the Company to such
Covered Person acknowledging the Company’s obligation to indemnify and hold
harmless the Covered Person and electing to assume the defense of such
proceeding, the Company will not be liable for expenses subsequently incurred by
such Covered Person in connection with the defense thereof.  Without the consent
of such Covered Person, the Company will not consent to the entry of any
judgment or enter into any settlement that (i) does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Covered Person of a release from all liability arising out of the proceeding and
claims asserted therein, (ii) requires or involves any admission on the part of
the Covered Person or (iii) requires the Covered Person to take any action or to
forego taking any action.  Any decision that is required to be made by the
Company pursuant to Section 8.4 or 8.5 or this Section 8.6 shall be made on
behalf of the Company by the Board in accordance with Section 7.3.
SECTION 8.7          Insurance.  The Company may purchase and maintain directors
and officers insurance policies, to the extent and in such amounts as the Board
may, in its discretion, deem reasonable.
SECTION 8.8          Service Agreement.  Notwithstanding anything to the
contrary in Article VII and this Article VIII of this Agreement, nothing therein
or herein shall limit the duties of Quality under the Service Agreement.
21

--------------------------------------------------------------------------------

ARTICLE IX

TRANSFERABILITY OF UNITS
 
SECTION 9.1          General Transfer Restrictions.
(a)          Solely for the purpose of this Article IX and unless otherwise
specified, the term of “Member” shall exclude any Management Member.
(b)          Without the prior written consent of the other Member, no Member
(including any Management Member) shall Transfer all or any part of its Units
except in accordance with applicable law and this Article IX.
(c)          Commencing on the date that is eighteen (18) months after the date
of this Agreement, a Member may Transfer any or all of its Units to a third
party which is not a Prohibited Transferee in exchange for cash consideration,
subject to compliance with the requirements set forth in Section 9.2.
(d)          Notwithstanding anything to the contrary in this Agreement, no
Units shall be Transferred to a Prohibited Transferee without the approval of
the Board.  A “Prohibited Transferee” shall mean (i) any Person listed on
Schedule E or (ii) any Affiliate of such Person specified in clause (i).  In the
event any proposed Transfer to a Prohibited Transferee is approved by the Board,
(i) such approval shall also apply to Transfers made to such prospective
transferee by any Tag Along Sellers and (ii) such Transfer must nevertheless
comply with Sections 9.2, 9.3 and 9.5.
(e)          Any purported Transfer in violation of this Agreement shall be null
and void, and the Company shall not in any way give effect to any such
impermissible Transfer.
SECTION 9.2          Right of First Offer.
(a)          If any Member (the “Offeror”) proposes to Transfer any or all of
such Member’s Units in accordance with Section 9.1 (other than pursuant to a
Permitted Transfer, a Permitted Pledge or any Transfer by a Tagging Member
pursuant to Section 9.3), then the Offeror shall furnish to the other Member who
is not an Offeror (the “Offeree”), a written notice of such proposed Transfer
(an “Offer Notice”).
(b)          The Offer Notice will include:
(i)          (A) the number of Units proposed by the Offeror to be Transferred
(the “Subject Units”), (B) the amount of cash consideration for which the
Offeror is proposing to Transfer such Units (the “Offered Price”), (C) the
proposed Transfer date, if known and (D) all other material terms and
conditions, if any, proposed by the Offeror; and
(ii)          an irrevocable offer to the Offeree to purchase the Subject Units
at the Offered Price and on the other material terms and conditions specified
therein.
22

--------------------------------------------------------------------------------

(c)          The Offeree, if it wishes to purchase Subject Units pursuant to the
right of first offer provided by this Section 9.2, shall have the right, within
thirty (30) days following the date of delivery of the Offer Notice, to
negotiate and enter into a definitive agreement with the Offeror for the
purchase of the Subject Units at the Offered Price and on the other material
terms in the Offer Notice. If the Offeree does not exercise its right to
purchase the Subject Units in compliance with the above requirements, including
the time period, or if the Offeree and the Offeror fail to enter into a
definitive agreement within the thirty (30) day period, the Offeror shall have
the right, subject to the other provisions of this Article IX, not later than
one hundred and eighty (180) days after the date of the Offer Notice (as such
period may be extended to obtain any required regulatory approvals), to Transfer
to a third party that is not a Prohibited Transferee, all of the Subject Units,
at a purchase price equal to or greater than the Offered Price, and if any other
material terms and conditions are identified in the Offer Notice, on those terms
and conditions (or those terms and conditions modified in a manner which are not
materially more favorable in the aggregate to the transferee), without any
further obligation to the Offeree pursuant to this Section 9.2 (but subject to
compliance with Section 9.3).  If, at the end of such one hundred and eighty
(180) day period (as such period may be extended to obtain any required
regulatory approvals) (and subject to the preceding sentence), the Offeror has
not completed the Transfer of the Subject Units to a third party as aforesaid,
the restrictions on transfer contained herein shall again be in effect with
respect to such Units and the Offeror shall comply with this Section 9.2 again
if it proposes to Transfer any or all of its Units.
SECTION 9.3          Tag-Along Rights.
(a)          Subject to prior compliance with Section 9.2, if any Member (a
“Selling Member”) proposes to Transfer any or all of such Member’s Units for
cash consideration to any third party that is not a Permitted Transferee or a
Prohibited Transferee (a “Proposed Sale”), then the Selling Member shall furnish
to the other Member a written notice of such Proposed Sale (the “Tag Along
Notice”).
(b)          The Tag Along Notice will include:
(i)          the material terms and conditions of the Proposed Sale, including
(A) the number of Units proposed to be so Transferred, (B) the name and address
of the Proposed Transferee (the “Proposed Transferee”), (C) the Offered Price,
(D) the fraction, expressed as a percentage, determined by dividing the number
of Units to be purchased from the Selling Member by the total number of Units
held by the Selling Member (the “Tag Along Sale Percentage”) and (E) the
proposed Transfer date, if known; and
(ii)          an invitation to the other Member to make an offer (such other
Member, if elects to make such an offer being the “Tagging Member”, and,
together with the Selling Member, the “Tag Along Sellers”) to include in the
Proposed Sale to the applicable Proposed Transferee the Units held by such
Tagging Members (not in any event to exceed the Tag Along Sale Percentage of the
total number of Units held by such Tagging Member).  The Selling Member will
deliver or cause to be delivered to the Tagging Member copies of all transaction
documents relating to the Proposed Sale promptly as the same become available.
23

--------------------------------------------------------------------------------

(c)          The Tagging Member shall have the right to exercise the tag-along
rights provided by this Section 9.3 within ten (10) Business Days following
delivery of the Tag Along Notice by delivering a notice (the “Tag Along Offer”)
to the Selling Member indicating its desire to exercise its rights and
specifying the number of Units it desires to Transfer (not in any event to
exceed the Tag Along Sale Percentage of the total number of Units held by the
Tagging Member).  If the Tagging Member does not make a Tag Along Offer in
compliance with the above requirements, including the time period, it shall be
deemed to have waived all of its rights with respect to such Proposed Sale, and
the Tag Along Sellers shall thereafter be free to Transfer the Units to the
Proposed Transferee, for cash consideration, at a per Unit price no greater than
the per Unit price set forth in the Tag Along Notice and on other terms and
conditions which are not materially more favorable in the aggregate to the
Selling Members than those set forth in the Tag Along Notice.  In order to be
entitled to exercise its right to sell Units to the Proposed Transferee pursuant
to this Section 9.3, the Tagging Member must agree to make to the Proposed
Transferee the same representations, warranties, covenants, indemnities and
agreements as the Selling Member agrees to make in connection with the Proposed
Sale and to take or cause to be taken all other actions as may be reasonably
necessary to consummate the Proposed Sale; provided that (x) unless otherwise
agreed, a Tagging Member shall not be required to make representations and
warranties or covenants or provide indemnities as to any other Member (other
than Permitted Transferees of the Tagging Member) and (y) any liability relating
to representations and warranties (and related indemnities), covenants or other
indemnification obligations regarding the business of the Company in connection
with the Proposed Sale shall be shared by the Tagging Member and the Selling
Member pro rata in proportion to the number of Units actually being Transferred
by each of those Members and in any event shall not exceed the proceeds received
by the Tagging Member in the Proposed Sale.  Each Tag Along Seller will be
responsible for its proportionate share of the costs of the Proposed Sale to the
extent not paid or reimbursed by the Proposed Transferee.
(d)          The offer of the Tagging Member contained in the Tagging Member’s
Tag Along Offer shall be irrevocable, and, to the extent such offer is accepted,
the Tagging Member shall be bound and obligated to Transfer in the Proposed Sale
on the same terms and conditions, with respect to each Unit Transferred, as the
Selling Member, up to such number of Units as the Tagging Member shall have
specified in its Tag Along Offer; provided, however, that if the material terms
of the Proposed Sale change with the result that the per Unit price shall be
less than the per Unit price set forth in the Tag Along Notice, the form of
consideration shall be different or the other terms and conditions shall be
materially less favorable in the aggregate to the Tag Along Sellers than those
set forth in the Tag Along Notice, the Tagging Member shall be permitted to
withdraw the offer contained in its Tag Along Offer by written notice to the
Selling Member and upon such withdrawal shall be released from its obligations. 
If there is a Tagging Member, the Selling Member shall not Transfer any Units
except at a per Unit price and on other terms and conditions as are not
materially more favorable in the aggregate to the Selling Member and its
Affiliates than to the Tagging Member and its Affiliates.
(e)          The Selling Member shall attempt to obtain the inclusion in the
Proposed Sale of the entire number of Units which the Tag Along Sellers
requested to have included in the Proposed Sale.  However, to the extent the
Selling Member is unable to do so, each Tag Along Seller shall be entitled to
sell in the Proposed Sale a number of Units that equals to the lesser of
24

--------------------------------------------------------------------------------

(a) the number of Units such Tag Along Seller has offered to sell in the Tag
Along Offer (or specified in the Tag Along Notice in the case of the Selling
Member) and (b) the number of Units determined by multiplying (A) the number of
Units subject to the Proposed Sale by (B) a fraction the numerator of which is
the number of Units owned by such Tag Along Seller and the denominator of which
is the total Units owned by all Tag Along Sellers (the “Pro Rata Share”).  The
Selling Member shall notify the Tagging Members of the results of this
calculation within two (2) Business Days following receipt by the Tagging Member
of the Tag Along Notice.
(f)          If the Tagging Member exercises its rights under this Section 9.3,
the closing of the purchase of the Units with respect to which such rights have
been exercised will take place concurrently with the closing of the sale of the
Selling Member’s Units to the Proposed Transferee and the Selling Member shall
provide the Tagging Member with at least five (5) Business Days’ prior notice
thereof.  If the closing to the Proposed Transferee (whether or not a Tagging
Member has exercised its rights under this Section 9.3) shall not have occurred
by the date that is one hundred and eighty (180) days after the date of the
Offer Notice provided in accordance with Section 9.2 (as such period may be
extended to obtain any required regulatory approvals), the Tagging Member shall
be released from its obligation under its irrevocable offer (unless such failure
to complete the Transfer was due to the failure of such Tagging Member to
perform its obligations under this Section 9.3) and all the restrictions on
Transfer contained herein shall again be in effect with respect to such Units
and the Selling Member shall comply with Section 9.2 and this Section 9.3 again
if it proposes to Transfer any or all of its Units to a third party that is not
a Permitted Transferee or a Prohibited Transferee.
(g)          The Selling Member shall, in its sole discretion, decide whether or
not to pursue, consummate, postpone or abandon any Proposed Sale and the terms
and conditions thereof.  No holder of Units nor any Affiliate of any such holder
shall have any liability to any other holder of Units or the Company arising
from, relating to or in connection with the pursuit, consummation, postponement,
abandonment or terms and conditions of any Proposed Sale except to the extent
such holder shall have failed to comply with the provisions of this Section 9.3.
SECTION 9.4          Other Permitted Transfers.
(a)          Transfers to Permitted Transferees.  Any Member may at any time,
without complying with the restrictions contained in Section 9.2 or 9.3,
Transfer all or a portion of its Units to one or more Permitted Transferees (a
“Permitted Transfer”).  The transferee of Units in a Permitted Transfer shall
automatically be admitted as a Substituted Member upon (i) its compliance with
this Section 9.4(a), (ii) its execution and delivery to the Company a signature
page counterpart to this Agreement and an acceptance of all of the terms and
conditions of this Agreement (including such other documents or instruments as
may be required to effect the admission in the Company’s reasonable judgment)
and (iii) its execution and delivery of an undertaking that if such subsidiary
ceases to be wholly owned by such Member, it shall immediately Transfer its
Units back to the Member who initially transferred such Units to such subsidiary
or another wholly owned subsidiary of such Member.  Following any such Permitted
Transfer, all rights of the Member provided for herein shall be collectively
exercised by the Member and such transferee.
25

--------------------------------------------------------------------------------

(b)          Permitted Pledge.  Any Member may at any time, without complying
with Section 9.2 or 9.3, pledge all or part of its Units as security to a bona
fide debt obligation of such Member, provided that the transferee is not a
Prohibited Transferee (a “Permitted Pledge”).
SECTION 9.5          Other Transfer Restrictions.
(a)          In addition to any other restrictions on Transfer herein contained,
in no event may any Transfer of any Units or Interest by any Member be made:
(i)          to any Person who lacks the legal right, power or capacity to own
an Interest or Units;
(ii)         if such Transfer would cause the assets of the Company to become
“plan assets” of any benefit plan investor within the meaning of DOL Regulation
Section 2510.3-101 or to be regulated under ERISA;
(iii)        for as long as the Company is a partnership for U.S. federal income
tax purposes, if such Transfer would, in the opinion of counsel to the Company,
cause any portion of the assets of the Company to constitute assets of any
employee benefit plan pursuant to the Plan Asset Regulations;
(iv)        if such Transfer, in the opinion of counsel to the Company, requires
the registration of such Units pursuant to any applicable U.S. federal or state
or Canadian securities laws;
(v)         for so long as the Company is a partnership for U.S. federal income
tax purposes, unless such transfer will not result in the Company being treated
as a “publicly traded partnership,” as such term is defined in Sections
469(k)(2) or 7704(b) of the Code and the regulations promulgated thereunder that
is taxable as a corporation as determined by counsel to the Company;
(vi)        unless the transferee makes the representations and warranties set
forth in Section 14.1;
(vii)       if such Transfer subjects the Company to be regulated under the
Investment Company Act or the Investment Advisors Act of 1940;
(viii)      if such Transfer would result, either directly or indirectly, in the
transferor being deemed an affiliate (as defined in 12 C.F.R. § 225.2(a)) of a
bank holding company, savings and loan holding company or U.S. depository
institution the deposits of which are insured by the Federal Deposit Insurance
Corporation, or otherwise cause the Company to become subject to supervision and
regulation by the Board of Governors of the Federal Reserve System, the Office
of the Comptroller of the Currency, the Federal Deposit Insurance Corporation or
any other U.S. federal banking agency; or
(ix)         if such Transfer would require the consent of any federal or state
regulatory agency or self-regulatory organization or any foreign equivalent of
the foregoing and such consent has not been obtained.
26

--------------------------------------------------------------------------------

(b)          Unless admitted as a Substituted Member, no transferee, whether by
a voluntary Transfer, by operation of law or otherwise, shall have rights
hereunder.
(c)          The Members effecting any Transfer permitted hereunder shall pay
all reasonable costs and expenses, including reasonable attorneys’ fees and
disbursements, incurred by the Company in connection with the Transfer.
(d)          No Transfer may be made or recorded in the books and records of the
Company unless the transferee shall deliver to the Company notice of such
Transfer, including a fully executed copy of all documentation and agreements
relating to the Transfer and any agreements or other documents required by
Section 9.6, including the written agreement (as required pursuant to
Section 9.6) of the transferee to be bound by the terms of this Agreement and to
assume all obligations of the transferring Member under this Agreement in
respect of the Units that are the subject of the Transfer.
(e)          Unless approved by the Board, no Member may withdraw from this
Agreement except (i) as a result of a permitted Transfer of all of such Member’s
Units in accordance with this Article IX and the transferee(s) of such Units
being admitted to the Company as a Substituted Member or (ii) upon the
dissolution and winding up of the Company.  Following withdrawal, a Member shall
have no rights or obligations under this Agreement (other than Sections 8.4 and
15.3).
(f)          Any Member who shall Transfer all of such Member’s Units in a
Transfer permitted pursuant to this Article IX shall cease to be a Member.
(g)          If any Units are Transferred in compliance with the provisions of
this Article IX, on any day other than the first day of a Fiscal Year of the
Company, then Net Income, Net Losses, each item thereof and all other items
attributable to such interest for such Company Fiscal Year shall be divided and
allocated between the transferor Member and the transferee Member using any
method permitted under Section 706 of the Code or determined by the Board.  All
distributions with respect to which the record date is before the date of such
Transfer or redemption shall be made to the transferor Member, and all
distributions with respect to which the record date is after the date of such
Transfer, in the case of a Transfer other than a redemption, shall be made to
the transferee Member.
SECTION 9.6          Substituted Members.
(a)          No Member shall have the right to substitute a transferee as a
Member in its place with respect to any Units so Transferred unless (i) such
Transfer is made in compliance with the terms of this Agreement and (ii) the
transferee executes and delivers to the Company a signature page counterpart to
this Agreement and an acceptance of all of the terms and conditions of this
Agreement (including such other documents or instruments as may be required to
effect the admission in the Board’s reasonable judgment).
(b)          A transferee who has been admitted as a Substituted Member in
accordance with this Section 9.6 shall have all the rights and powers (except as
provided in Section 7.1) and be subject to all the restrictions and liabilities
of a Member under this
27

--------------------------------------------------------------------------------

Agreement holding Units.
(c)          Admission of a Substituted Member shall become effective on the
date such Person’s name is recorded on the books and records of the Company. 
Upon the admission of a Substituted Member, (i) the Company shall amend Schedule
A to reflect the name and address of, and number and class of Units held by,
such Substituted Member and to eliminate or adjust, if necessary, the name,
address and interest of the predecessor of such Substituted Member (such
revisions to be presented to the Board no later than at the next regular meeting
of the Board) and (ii) to the extent of the Transfer to such Substituted Member,
the transferor Member shall be relieved of its obligations under this Agreement,
provided that a Transfer to a wholly owned subsidiary shall not relieve the
parent entity of its obligations under this Agreement.
SECTION 9.7          Transfer of the Management Equity.
(a)          No Management Member shall not have any right to transfer the
Management Equity, except as specifically provided in this Section 9.7.
(b)          At any time, each of Element and Celadon (or their respective
successors or Permitted Transferees) shall have an option to purchase, or permit
any other Person employed by the Company to purchase, fifty percent (50%) of the
aggregate Management Equity from any Management Member at the price at which
such Management Member acquired the Management Equity (the “Management Equity
Purchase Option”), provided that any such purchaser shall comply with any
regulatory requirements (including any required competition approval) in
connection with such purchase of the Management Equity.
(c)          The Company shall make a final Tax Distribution to the Management
Members within a reasonable time after transfer of the Management Equity in
accordance with this Section 9.7.
ARTICLE X

RECORDS AND REPORTS; FISCAL AFFAIRS
 
SECTION 10.1          Records and Accounting.
(a)          Appropriate records and books of account of the business of the
Company, including a list of the names, addresses, Units and Capital
Contributions of all Members, shall be maintained at the Company’s principal
place of business.
(b)          The books and records of the Company shall be kept in accordance
with GAAP.  The Board shall determine the accounting methods and conventions to
be used by the Company.
SECTION 10.2          Financial Statements and Reports.  The Company shall
promptly and simultaneously provide to each of the Members (or the Managers
appointed by such Member) the following information:
28

--------------------------------------------------------------------------------

(a)          as soon as available, but not later than thirty (30) days after the
end of each calendar month commencing January 31, 2017 (for avoidance of doubt,
including months that are the end of each fiscal quarter and year), the Company
will provide the Members monthly financial statements that will include, for
such monthly period and the year-to-date, a summary unaudited balance sheet and
the related unaudited statements of income, retained earnings and cash flows of
the Company and its consolidated subsidiaries for such periods;
(b)          as soon as available, but not later than thirty (30) days after the
end of each calendar quarter commencing with the quarter ending March 31, 2017,
the Company will provide the Members with an unaudited balance sheet and the
related unaudited statements of income, retained earnings and cash flows of the
Company and its consolidated Subsidiaries as of the end of such immediately
preceding calendar quarter, in each case, prepared in accordance with the GAAP;
(c)          as soon as available, but not later than ninety (90) days after (i)
the end of each Fiscal Year ending December (commencing with the Fiscal Year
ending December 31, 2017) and (ii) June 30, 2017, the Company will provide the
Members with an audited consolidated balance sheet of the Company and its
consolidated Subsidiaries as of December 31 of each Fiscal Year (or as of June
30, 2017 with respect clause (ii) of this section) and the related audited
consolidated statements of income, retained earnings and cash flows of the
Company and its consolidated Subsidiaries for the Fiscal Year (or twelve month
period with respect clause (ii) of this section) then ended, such annual
financial reports to be in reasonable detail, prepared in accordance with GAAP,
and accompanied by an opinion of an independent public accounting firm of
nationally recognized standing;
(d)          as soon as available, but not later than ten (10) days after the
end of each calendar month commencing January 2017 (for avoidance of doubt,
including months that are the end of each fiscal quarter and year), the Company
will provide the Members preliminary financial results of the Company and its
consolidated subsidiaries for such periods;
(e)          notification of (i) any material litigation that involves the
Company and (ii) any criminal, quasi-criminal or regulatory inquiries,
investigations or proceedings by any governmental entity having jurisdiction
over the Company, in each case, that, if decided adversely against the Company,
is reasonably expected to have a material adverse effect on the Company or the
Company’s business; and
(f)          any other information that a Member may reasonably require.
ARTICLE XI

TAX MATTERS
 
SECTION 11.1          Preparation of Tax Returns.  The Company shall arrange for
the preparation and timely filing of all returns of the Company’s income, gains,
deductions, losses and other items required of the Company for federal, state
and local income tax purposes.  The Company shall use commercially reasonable
efforts to supply each Member (or any Person that was a Member in the
immediately preceding taxable year) with the Company information
29

--------------------------------------------------------------------------------

(including Schedule K-1) necessary, by the earlier of (x) the date which is 30
days prior to the date on which such Member’s income tax returns are due for
such year and (y) July 15 of each year, to enable such Member (or former Member)
to prepare in a timely manner its federal, state and local income tax returns
and such other financial or other statements and reports.  If such information
has not already been provided by such date, the Company shall use commercially
reasonable efforts to provide each such Member (or former Member) with an
estimate of such information by August 1 of the following Fiscal Year. The
Company will use commercially reasonable efforts to provide each current or
former Member with any information reasonably requested by such Member in
connection with the filing of any tax return by such Member or its direct or
indirect owners, any tax audit or proceeding relating to such Member or its
direct or indirect owners or any tax planning of such Member or its direct or
indirect owners, in each case, to the extent that such information is reasonably
available to the Company.  In each case, the Company’s obligations under this
Section 11.1 shall be subject to reasonable delays in the event of the late
receipt of any necessary financial statements or other information necessary to
prepare the tax returns or other required information that relate to the Company
and its business.
SECTION 11.2          Tax Matters Member.
(a)          Element (or its designee that is a Member) shall be the “tax
matters partner” or the “partnership representative,” as applicable, of the
Company for United States federal income tax purposes (the “Tax Matters
Member”). The Tax Matters Member shall have the rights and obligations provided
for under Sections 6221 through 6232 of the Code and United States Treasury
regulations thereunder (as amended by the Bipartisan Budget Act of 2015 where
applicable).  The Tax Matters Member shall not take any action that could
reasonably be expected to materially affect the Company or a Member without the
consent of the Board.
(b)          The Tax Matters Member shall at the reasonable request of any
Member cause the Company to elect, pursuant to Section 754 of the Code, to
adjust the basis of the Company’s property.
For the avoidance of doubt, the provisions relating to indemnification of a
Member set forth in Article VIII of this Agreement shall be fully applicable to
the Tax Matters Member in its capacity as such.  The Tax Matters Member shall
receive no compensation for its services. The Tax Matters Member may retain
legal, accounting and other advisors to assist in performing its duties
hereunder and all reasonable third party costs and expenses incurred by the Tax
Matters Member in performing its duties as such (including reasonable legal and
accounting fees and any reasonable and documented out-of-pocket expenses) shall
be borne by the Company.
SECTION 11.3          Organizational Expenses.  The Company shall elect to
deduct expenses, if any, incurred by it in organizing the Company ratably as
provided in Section 709 of the Code and the regulations promulgated thereunder.
SECTION 11.4          Withholding.  Each Member hereby authorizes the Company to
withhold from or pay on behalf of or with respect to such Member any amount of
federal, state, local, or foreign taxes that the Board determines (provided,
however, that the Board may delegate such determination to the Tax Matters
Member) that the Company is required to withhold or pay with respect to any
amount distributable or allocable to such Member pursuant
30

--------------------------------------------------------------------------------

to this Agreement, and any amount so withheld shall reduce the amounts otherwise
to be distributed to a Member pursuant to Section 6.1(a) until all such amounts
are restored to the Company in full. The cost of any amount of federal, state,
local, or foreign taxes that the Board determines is imposed on the Company as a
result of the status of any Member shall be borne by such Member.  Each Member
hereby agrees to indemnify and hold harmless the Company and the other Members
from and against any liability (including any liability for taxes, penalties,
additions to tax or interest) with respect to income attributable to or
distributions or other payments to such Member.  Each Member’s obligations under
this Section 11.4 shall survive the dissolution, liquidation and winding up of
the Company, the Transfer of a Member’s Units or Interest and the withdrawal of
any Member.
SECTION 11.5          Classification.  The Company will file information returns
and any other applicable tax returns in a manner consistent with treatment of
the Company as a partnership for United States federal income tax purposes and
will not elect to be treated as a corporation for United States federal income
tax purposes without the unanimous consent of all Members.
SECTION 11.6          Listed and Reportable Transactions.  The Company will not
enter into any transaction that is, at the time such transaction is entered
into, a “listed transaction” within the meaning of the Regulations promulgated
under section 6011 of the Code without the consent of all Members.  If the
Company participates in a reportable transaction described in the Regulations
promulgated under Section 6011 of the Code, the Company will provide the Members
with information sufficient for them to comply with any resulting U.S. tax
reporting obligations.
ARTICLE XII

DISSOLUTION, LIQUIDATION AND TERMINATION
 
SECTION 12.1          Dissolution.  The Company shall be dissolved and its
affairs wound up upon the occurrence of any of the following events:
(a)          subject to Section 13.4(a)(ii), an election by the Board; or
(b)          except as provided in Section 4.5, any other event that would cause
the dissolution of a limited liability company under the Act, unless the Company
is continued to the extent permitted by, and in accordance with, the Act.
Dissolution of the Company shall be effective on the day on which the event
occurs giving rise to the dissolution, but the Company will not terminate until
the assets of the Company have been liquidated and the assets distributed as
provided in Section 12.2(b) and the Certificate has been canceled.
SECTION 12.2          Liquidation of the Company’s Assets Upon Dissolution.
(a)          On dissolution, the Company shall be liquidated and wound up in an
orderly manner in accordance with the provisions of this Section 12.2.  The
Board may wind up
31

--------------------------------------------------------------------------------

the affairs of the Company or may appoint one or more liquidating trustees (who
may be Member(s)) to wind up the affairs of the Company.  Subject to
Section 13.4, the Board is authorized to sell, exchange or otherwise dispose of
the assets of the Company, or to distribute the Company’s assets in kind, as the
Board shall determine to be in the best interests of the Members.  The Board
shall complete the liquidation of the Company within a reasonable period of time
after the dissolution of the Company; provided that such period may be extended
for up to two additional one-year periods by the Board.  The reasonable
out-of-pocket expenses incurred by the Board in connection with winding up the
Company (including legal and accounting fees and expenses), all other
liabilities or losses of the Company or the Board incurred in accordance with
the terms of this Agreement and reasonable compensation for the services of the
liquidating trustee shall be borne by the Company.  Except as otherwise required
by applicable law or for Disabling Conduct, Managers shall not be liable to any
Member or the Company for any loss attributable to any act or omission taken in
good faith in connection with the winding up of the Company and the distribution
of the Company’s assets.  The Board or the liquidating trustee, as applicable,
may consult with counsel and accountants with respect to winding up the Company
and distributing its assets and shall be justified in acting or omitting to act,
in accordance with the advice or opinion of such counsel or accountants.
(b)          Upon dissolution of the Company, the expenses of liquidation
(including compensation for the services of the liquidating trustee and legal
and accounting fees and expenses) and the Company’s liabilities and obligations
to creditors (including obligations to Members, if any, other than liabilities
for distributions) shall first be paid, or reasonable provisions shall be made
for payment thereof, from cash on hand or from the liquidation of the Company
properties.  The Board also is authorized to hold any funds required to be held
in escrow pursuant to the provisions of any agreement for the sale of
investments that require such an escrow.  If any of the Company’s liability is
contingent, conditional or unmatured in amount, a reserve equal to the maximum
amount to which the Company could reasonably be held liable shall be
established.  Upon payment or other discharge of such liability, the amount
remaining in such reserve not needed, if any, will be distributed in accordance
with the following sentence.  After payment or provision for payment of all
expenses of liquidation and liabilities and obligations of the Company, the
remaining assets of the Company (whether cash or securities) shall be
distributed to the Members in accordance with Section 6.1(a).
(c)          When the Board has complied with the foregoing liquidation plan,
the Board, on behalf of all Members, shall execute, acknowledge and cause to be
filed a Certificate of Cancellation.
SECTION 12.3          Termination.  The Company shall terminate when all of the
assets of the Company, after payment of or due provision for all debts,
liabilities and obligations of the Company, shall have been distributed in the
manner provided for in this Article XII and the filing of a Certificate of
Cancellation.
SECTION 12.4          Claims of the Members.  The Members shall look solely to
the Company’s assets for the return of their Capital Contributions, and if the
assets of the Company remaining after payment of or due provision for the
payment of all debts, liabilities and obligations of the Company are
insufficient to return such Capital Contributions, the Members
32

--------------------------------------------------------------------------------

and former Members shall have no recourse against the Company, any other Member
or Manager or the Board.
SECTION 12.5          Survival.  Notwithstanding anything in this Agreement to
the contrary, Article VIII and Section 15.3 shall survive the termination or
expiration of this Agreement and the dissolution, winding up and termination of
the Company.
ARTICLE XIII

CONSENTS, VOTING AND MEETINGS OF MEMBERS
 
SECTION 13.1          Management Member(a).  No Management Member shall have any
voting or consent rights with respect to any matters of the Company, except that
for any amendment of the economic rights attached to the Management Equity or
the rights of the Management Members as the Covered Persons under Article VIII,
consent of each affected Management Member is required.  Solely for the purpose
of this Article XIII, the term of “Member” shall exclude any Management Member,
unless otherwise specified.
SECTION 13.2          Meetings.  Any matter requiring the consent of any of the
Members pursuant to this Agreement may be considered at a meeting of the Members
attended by all of the Members, or the Members may take such action without a
meeting, without prior notice and without a vote, if a consent or consents in
writing (including by email), setting forth the action so taken, shall be signed
by all the Members.  Meetings of Members may be called, and notices of meetings
may be given, at any time and for any reason by the Board, in its discretion. 
Notice of meetings of Members shall be given not less than five (5) nor more
than sixty (60) days prior to the meeting.  Notice may be waived by the
Members.  Any such notice shall state briefly the purpose, time and place of the
meeting.  All such meetings shall be held in the United States, within or
outside the State of Delaware, at such reasonable place as the Board shall
designate and during normal business hours.  Members may participate in a
meeting of the Members by means of conference telephone, video conference or
similar communications equipment by means of which all persons participating in
the meeting can hear and speak to each other, and such participation in a
meeting shall constitute presence in person at the meeting.
SECTION 13.3          Record Dates.  The Board may set in advance a date for
determining the Members entitled to notice of and to vote at any meeting.  All
record dates shall not be more than sixty (60) days prior to the date of the
meeting to which such record date relates.
SECTION 13.4          Consent Rights.
(a)          Notwithstanding anything in this Agreement to the contrary and
subject to Section 13.4(b), the following actions by the Company shall require
the approval of a majority in Interest of the Members in addition to Board
approval.
(i)          the Company entering into any merger, consolidation,
recapitalization, liquidation, or sale of such entity or all or substantially
all of the assets of the Company or consummation of a similar transaction
involving the Company (other
33

--------------------------------------------------------------------------------

than a merger, consolidation or similar transaction between or among the Company
and one or more direct or indirect wholly owned subsidiaries of the Company
which transaction would not adversely impact the rights of any holder of Units)
or entering into any agreement providing therefor;
(ii)          voluntarily initiating any liquidation, dissolution or winding up
of the Company or permitting the commencement of a proceeding for bankruptcy,
insolvency, receivership or similar action with respect to the Company or any of
its subsidiaries;
(iii)          an IPO of the Company; and
(iv)          changing the corporate or organizational structure of the Company
(other than through the admission of new Members or withdrawal of Members in
accordance with this Agreement) or any of its subsidiaries, except in connection
with an IPO that has already been approved by the Members.
(b)          The Company and the Members will not impose additional limitations
on each Member’s contractual rights to Transfer Units as in effect on the
Effective Date.
SECTION 13.5          Voting and Other Rights.  Except as otherwise expressly
provided in this Agreement, the Units shall have no voting rights or rights of
approval, veto or consent or similar rights over any actions of the Company.
ARTICLE XIV

REPRESENTATIONS AND WARRANTIES OF EACH MEMBER
 
SECTION 14.1          Representations and Warranties of each Member.  Each
Member hereby represents and warrants to, and agrees with, the Company and the
other Members that the following statements are true:
(a)          Such Member is fully aware that the offering and sale of Units in
the Company have not been and will not be registered under the Securities Act
and are being made in reliance upon federal and state exemptions for
transactions not involving a public offering.  In furtherance thereof, except as
set forth in such Member’s subscription agreement, pursuant to which such Member
acquired the Units, such Member represents and warrants that it is or he is an
“accredited investor” (as defined in Regulation D under the Securities Act).
(b)          Such Member’s Units in the Company are being acquired for its or
his own account solely for investment and not with a view to resale or
distribution thereof.
(c)          (i) Such Member’s financial condition is such that such Member can
afford to bear the economic risk of holding its Units for an indefinite period
of time, (ii) such Member can afford to suffer a complete loss of such Member’s
investment in its or his Units, (iii) such Member understands and has taken
cognizance of all risk factors related to the purchase of its or his Units and
(iv) such Member’s knowledge and experience in financial and
34

--------------------------------------------------------------------------------

business matters are such that such Member is capable of evaluating the merits
and risks of purchasing its or his Units.
(d)          Such Member has been given the opportunity to (i) ask questions of,
and receive answers from, the Company concerning the terms and conditions of the
offering of Units and other matters pertaining to an investment in the Company
and (ii) obtain any additional information which the Company can acquire without
unreasonable effort or expense that is necessary to evaluate the merits and
risks of an investment in the Company.  In considering its or his investment in
the Company, such Member has not relied upon any representations made by, or
other information (whether oral or written) furnished by or on behalf of, the
Company or any Manager, officer, employee, agent or Affiliate of such Persons,
other than as set forth in this Agreement or the applicable subscription
agreement, pursuant to which such Member acquired the Units.  Such Member has
carefully considered and has, to the extent it or he believes such discussion
necessary, discussed with legal, tax, accounting and financial advisers the
suitability of an investment in the Company in light of its or his particular
tax and financial situation, and has determined that an investment in the
Company is a suitable investment for it.
(e)          With respect to any Member that is an entity, such Member is duly
organized or formed, validly existing and in good standing under the laws of its
jurisdiction of organization or formation and the execution, delivery and
performance by it of this Agreement is within its powers, has been duly
authorized by all necessary corporate or other action on its behalf, requires no
action by or in respect of, or filing with, any governmental body, agency or
official, and does not and will not contravene, or constitute a default under,
any provision of applicable law or regulation or of its certificate of
incorporation or other comparable organizational documents or any agreement,
judgment, injunction, order, decree or other instrument to which such Member is
a party or by which such Member or any of its properties is bound.  This
Agreement constitutes a valid and binding agreement of such Member, enforceable
against such Member in accordance with its terms.
(f)          The foregoing representations, warranties and agreements shall
continue to survive after the date of such Member’s admission to the Company.
ARTICLE XV

GENERAL PROVISIONS
 
SECTION 15.1          Notices.
(a)          Except as specifically provided elsewhere in this Agreement, all
notices, requests, consents or other communications to the Company or to any
Member hereunder shall be in writing and shall be given,
(i)          if to the Company:
35

--------------------------------------------------------------------------------

19th Capital Group, LLC
9702 East 30th Street
Indianapolis, IN 46229
Attention: President


with copies to:


Element Transportation LLC
c/o Element Fleet Management Corp.
161 Bay Street, 36th Floor
Toronto, Ontario M5J 2S1
Canada
Attention: General Counsel
E-mail: pdanielson@elementcorp.com
Facsimile: (888) 772-8129
Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, NY 10017
Attention: Patrick J. Naughton
E-mail: pnaughton@stblaw.com
Facsimile: (212) 455-2502


Celadon Group, Inc.
9503 E. 33rd Street
Indianapolis, IN 46235
Attention: Paul A. Will
E-mail: pwill@celadontrucking.com
Facsimile: (317) 890-8099


and


Scudder Law Firm, P.C., L.L.O.
411 South 13th Street, 2nd Floor
Lincoln, NE 68508
Attention: Mark A. Scudder
E-mail: mscudder@scudderlaw.com
Facsimile: (402) 435-4239


(ii)          if to Element Transportation LLC:
c/o Element Fleet Management Corp.
161 Bay Street, 36th Floor
Toronto, Ontario M5J 2S1
Canada
36

--------------------------------------------------------------------------------

Attention: General Counsel
E-mail: pdanielson@elementcorp.com
Facsimile: (888) 772-8129
with a copy to (which shall not constitute notice):
Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, NY 10017
Attention: Patrick J. Naughton
E-mail: pnaughton@stblaw.com
Facsimile: (212) 455-2502


(iii)          if to Celadon Group, Inc.:
9503 East 33rd Street
Indianapolis, IN 46235
Attention: Paul A. Will
E-mail: pwill@celadontrucking.com
Facsimile: (317) 890-8099
with a copy to (which shall not constitute notice):
Scudder Law Firm, P.C., L.L.O.
411 South 13th Street, 2nd Floor
Lincoln, NE 68508
Attention: Mark A. Scudder
E-mail: mscudder@scudderlaw.com
Facsimile: (402) 435-4239


(iv)          if to a Management Member:
Address and contact information set forth in Schedule A with respect to such
Management Member
(b)          Each such notice, request, consent or other communication shall be
given (i) by hand delivery, (ii) by nationally recognized overnight courier
service, (iii) by facsimile or (iv) by electronic mail.
(c)          Each such notice, request, consent or other communication shall be
deemed to be delivered (i) if delivered by hand, when delivered at the address
specified in this Section 15.1, (ii) if delivered by nationally recognized
overnight courier service, on the day of receipt by the Company or such Member
and if such date is not a Business Day, on the immediately following Business
Day after delivery to such service or such mailing, and (iii) if given by
facsimile or electronic mail, when such facsimile or electronic mail is
transmitted to the facsimile number or e-mail address specified in this
Section 15.1 and the appropriate answer back or confirmation is received.
37

--------------------------------------------------------------------------------

SECTION 15.2          Amendments.  Amendments to this Agreement may be made only
by a written instrument signed by all Members (other than any Management Member
except as required by Section 13.1). The Company shall send to each Member a
copy of any amendment to this Agreement.  Notwithstanding the foregoing, the
Company may amend Schedule A from time to time as contemplated by Section 4.1
and the Board may amend Section 6.1, Section 6.2 and Section 6.3 and any other
relevant provision of this Agreement as necessary to reflect the issuance of
Profits Interests to Company service providers as approved by the Board.
SECTION 15.3          Confidentiality.  Each Member agrees that such Member
shall keep confidential, and shall not disclose to any third Person or use for
its own benefit, without the consent of the Board, any non-public information
with respect to the Company (including any Person in which the Company holds, or
contemplates acquiring, an investment) that is in such Member’s possession on
the date hereof or disclosed to such Member by or on behalf of the Company,
provided that a Member may disclose any such information (i) as has become
generally available to the public other than by virtue of a breach of this
provision by such Member or its Affiliates, (ii) to its Affiliates and their
respective directors, managers, officers, employees and authorized
representatives (including attorneys, accountants, consultants, bankers and
financial advisors of such Member) and each Member that is a limited partnership
or limited liability company may disclose such information to any former
partners or members who retained an economic interest in such Member, and to any
current or prospective partner, limited partner, member, general partner or
management company of such Member (or any employee, attorney, accountant,
consultant, banker or financial advisor or representative of any of the
foregoing) (collectively, for purposes of this Section 15.3, “Representatives”)
who need to be provided such information to assist such Member in evaluating or
reviewing its investment, each of which Representatives shall be deemed to be
bound by the provisions of this Section 15.3 and such Member shall be
responsible for any breach of this provision by any such Representative,
(iii) to the extent necessary (as reasonably determined by such Member) in order
to comply with any law, order, regulatory examination, regulation or ruling,
including stock exchange rules and U.S. Securities and Exchange Commission
rules, applicable to such Member or any of its parent entities, (iv) to actual
or proposed Permitted Transferees that agree to keep such information
confidential in connection with a Transfer and (v) as may be required in
response to any summons or subpoena or in connection with any litigation or
enforcement proceeding or a discovery request in connection with a litigation or
enforcement proceeding.
SECTION 15.4          Entire Agreement.  This Agreement (including the Schedules
attached hereto), the Subscription Agreement, the Management Subscription
Agreements, the Term Loan Agreement, the Guarantee, the Equipment Loan
Agreement, the Lease Agreement, the Termination Agreement, the Element Equipment
Purchase Agreement, and the Service Agreement shall constitute the entire
agreement and understanding among the parties hereto with respect to the subject
matter hereof and shall supersede any prior understanding or agreement, oral or
written with respect thereto.  There are no representations, agreements,
arrangements or understandings, oral or written, between or among the Members
relating only to the subject matter of this Agreement that are not fully
expressed herein or therein.
SECTION 15.5          Successors and Assigns; Binding Effect.  No Member shall
assign all or any part of its or his rights or obligations under this Agreement
to any Person,
38

--------------------------------------------------------------------------------

except to a transferee of Units to the extent expressly provided herein.  This
Agreement and all of the terms and provisions hereof shall be binding upon, and
shall inure to the benefit of, the parties hereto and their respective legal
representatives, heirs, successors and permitted assigns.  Each Covered Person
shall be entitled to rely upon, shall be a third party beneficiary of, and shall
be entitled to enforce, the provisions of this Agreement applicable to such
Person.
SECTION 15.6          Severability.  If any provision of this Agreement, or the
application of such provision to any Person or circumstance or in any
jurisdiction, shall be held to be invalid or unenforceable to any extent,
(i) the remainder of this Agreement shall not be affected thereby, and each
other provision hereof shall be valid and enforceable to the fullest extent
permitted by law, (ii) as to such Person or circumstance or in such jurisdiction
such provision shall be reformed to be valid and enforceable to the fullest
extent permitted by law and (iii) the application of such provision to other
Persons or circumstances or in other jurisdictions shall not be affected
thereby.  Any default hereunder by a Member shall not excuse a default by any
other Member.
SECTION 15.7          No Waiver.  Neither the failure nor delay on the part of
any party hereto to exercise any right, remedy, power or privilege under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, remedy, power or privilege preclude any other or further
exercise of the same or of any other right, remedy, power or privilege, nor
shall any waiver of any right, remedy, power or privilege with respect to any
occurrence be construed as a waiver of such right, remedy, power or privilege
with respect to any other occurrence.  No waiver shall be effective unless it is
in writing and is signed by the party asserted to have granted such waiver.
SECTION 15.8          Dispute Resolution and Arbitration.


(a)          In the event that the Members (other than any Management Member)
cannot agree on an action that a Member (other than any Management Member)
believes needs to be taken or any matter that needs to be decided by the Board
(a “Deadlock”), and any Member (other than any Management Member) reasonably
believes that such Deadlock cannot be adequately or efficiently resolved by the
Managers, such Member may initiate the resolution process set forth in this
Section 15.8.
(b)          A Member (other than any Management Member) may refer such a
Deadlock to the CEO of Element Fleet Management Corp. and the CEO of Celadon for
discussion and resolution for a period of five (5) calendar days beginning no
later than three (3) calendar days after written receipt of the request to
initiate this resolution process.  The identified representatives will meet
either in person or via telephone in good faith to attempt to resolve the
Deadlock within each applicable time period.
SECTION 15.9          Governing Law.  This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware.
SECTION 15.10          Judicial Proceedings.  In any judicial proceeding
involving any dispute, controversy or claim arising out of or relating to this
Agreement or the Company or its operations, each of the Members and the Company
unconditionally accepts the non-exclusive
39

--------------------------------------------------------------------------------

jurisdiction and venue of the Court of Chancery of the State of Delaware (or if
such jurisdiction or venue is declined by the Court of Chancery of the State of
Delaware, any federal court located in the State of Delaware), and the appellate
courts to which orders and judgments thereof may be appealed.  In any such
judicial proceeding, the Members agree that in addition to any method for the
service of process permitted or required by such courts, to the fullest extent
permitted by law, service of process may be made by delivery provided pursuant
to the directions in Section 15.1.  EACH OF THE MEMBERS HEREBY WAIVES TRIAL BY
JURY IN ANY JUDICIAL PROCEEDING INVOLVING ANY DISPUTE, CONTROVERSY OR CLAIM
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR RELATING TO THE COMPANY OR ITS
OPERATIONS, AND AGREES TO TAKE ANY AND ALL ACTION NECESSARY OR APPROPRIATE TO
EFFECT SUCH WAIVER.
SECTION 15.11          Aggregation of Units.  All Units held or acquired by a
Member and its Affiliates shall be aggregated together for purposes of
determining the rights or obligations of a Member, or application of any
restrictions to a Member, under this Agreement, in each instance in which such
right, obligation or restriction is determined by any ownership threshold.
SECTION 15.12          Equitable Relief.  The Members hereby confirm that
damages at law would be an inadequate remedy for a breach or threatened breach
of this Agreement and agree that, in the event of a breach or threatened breach
of any provision hereof, the respective rights and obligations hereunder shall
be enforceable by specific performance, injunction or other equitable remedy,
but, nothing herein contained is intended to, nor shall it, limit or affect any
right or rights at law or by statute or otherwise of a Member aggrieved as
against another Member for a breach or threatened breach of any provision
hereof, it being the intention by this Section to make clear the agreement of
the Members that the respective rights and obligations of the Members hereunder
shall be enforceable in equity as well as at law or otherwise and that the
mention herein of any particular remedy shall not preclude a Member from any
other remedy it or he might have, either in law or in equity.
SECTION 15.13          Table of Contents, Headings and Captions.  The table of
contents, headings, subheadings and captions contained in this Agreement are
included for convenience of reference only, and in no way define, limit or
describe the scope of this Agreement or the intent of any provision hereof.
SECTION 15.14          Counterparts.  This Agreement and any amendment hereto
may be signed in any number of separate counterparts, each of which shall be
deemed an original, but all of which taken together shall constitute one
Agreement (or amendment, as applicable).
SECTION 15.15          Judgment Creditor Liability.  Except as otherwise
expressly provided herein, none of the provisions of this Agreement will be for
the benefit of or enforceable by any creditors of the Company or by other third
parties. The Members’ liability to judgment creditors will be limited to the
maximum extent permitted by applicable law. Judicial foreclosure and any other
remedy that might adversely impact any Interest or any property, assets, or
interests now or hereafter owned or held by the Company and any additional
property contributed to or acquired by the Company, whether real or personal, as
well as improvements developed thereon, are expressly prohibited and are
unenforceable in all respects. Any judgment
40

--------------------------------------------------------------------------------

creditor who obtains a charging order with respect to an Interest will be
regarded as an assignee of such Interest under the Act; and as such, during the
period for which an Interest is so charged, the judgment creditor will be liable
for all taxes, if any, on the income allocable to the charged Interest, and
similarly, will enjoy the benefit of any losses allocable to such charged
Interest. The Board will issue to the judgment creditor a Schedule K-1
corresponding to the charged Interest until such time as the charging order is
removed.


[Signature page follows]


41

--------------------------------------------------------------------------------


ELEMENT TRANSPORTATION LLC
   
By:
 
/s/ James Halliday
   
Name:  James Halliday
   
Title:  Authorized Signatory
                 
CELADON GROUP, INC.
           
By:
 
/s/ Paul Will
   
Name:  Paul Will
   
Title:  CEO
                 
/s/ Gregory Burke
Name:  Gregory Burke
                 
/s/ Harry Dugan
Name: Harry Dugan

 


[Signature Page to the Limited Liability Company Agreement]

--------------------------------------------------------------------------------

SCHEDULE A


MEMBERS’ CAPITAL CONTRIBUTIONS AND UNITS
(As of December 30, 2016)


Name and Address of Member
Capital Contributions
Number Of Units
Element Transportation LLC
 
c/o Element Fleet Management Corp.
161 Bay Street, 36th Floor
Toronto, Ontario M5J 2S1
Canada
As described in the Subscription Agreement
9,999,995
Celadon Group, Inc.
 
9503 E. 33rd Street
Indianapolis, IN 46235
As described in the Subscription Agreement
9,999,995
Harry Dugan
 
353 West Lancaster Avenue
Suite 300
Wayne, PA 19087
As described in the applicable Management Subscription Agreement
5
Gregory Burke
 
655 Business Center Drive
Suite 250
Horsham, PA 19044
As described in the applicable Management Subscription Agreement
5




--------------------------------------------------------------------------------

SCHEDULE B


FORM CERTIFICATE OF UNITS


19TH CAPITAL GROUP, LLC


CERTIFICATE
 
Certificate No. [    ]
 [    ] Units ([    ]% of Membership Interests)

                                                                               
THIS CERTIFICATE (this “Certificate”) is issued by 19TH CAPITAL GROUP, LLC, a
Delaware limited liability company (the “Company”), certifying that [    ], a [ 
  ], together with any permitted assignee of this Certificate, is entitled to
receive this Certificate as registered owner of [    ] ([    ]) units of common
membership interests in the Company, representing [    ]% of the issued and
outstanding membership interests in the Company.
This Certificate evidences the membership interest in the Company (a
“Membership Interest”) and the Membership Interest shall be (A) a security
governed by Article 8 of the UCC (including Section 8-102(a)(15) thereof) as in
effect from time to time in the State of Delaware and Article 8 of the Uniform
Commercial Code of any other jurisdiction that now or hereafter substantially
includes the 1994 revisions to Article 8 thereof as adopted by the American Law
Institute and the National Conference of Commissioners on Uniform State Laws and
approved by the American Bar Association on February 14, 1995, and (B) for
purposes of Article 8 of the Delaware Uniform Commercial Code, and, to the
extent permitted by applicable law, Article 8 of the Uniform Commercial Code of
each other applicable jurisdiction, a certificated security.  This Certificate
shall be governed by and construed in accordance with the laws of the State of
Delaware without regard to principles of conflicts of laws.


This Certificate is transferable only on the books of the Company by the
registered holder (“Member”) in person or by its duly authorized attorney.  The
Member by receipt and acceptance of this Certificate, manifests its consent that
the Company may treat the registered holder of this Certificate as the true
owner hereof for all purposes except as limited by the Company’s Amended and
Restated Limited Liability Company Agreement, dated December 30, 2016, as the
same may be amended or restated from time to time (the “Operating Agreement”).
THE TRANSFER OF ANY OR ALL OF THE MEMBERSHIP INTEREST REPRESENTED BY THIS
CERTIFICATE IS RESTRICTED BY AND SUBJECT TO THE TERMS OF THE OPERATING
AGREEMENT.
THE COMPANY WILL FURNISH TO THE HOLDER HEREOF UPON WRITTEN REQUEST AND WITHOUT
CHARGE INFORMATION AS TO THE DESIGNATIONS, RELATIVE RIGHTS AND LIMITATIONS
APPLICABLE TO THE MEMBERSHIP INTEREST IN THE COMPANY.
THE MEMBERSHIP INTERESTS (THE “SHARES”) REPRESENTED HEREBY HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
1

--------------------------------------------------------------------------------

AMENDED (THE “FEDERAL ACT”), OR UNDER ANY OTHER STATE SECURITIES LAWS
(COLLECTIVELY, THE “STATE LAWS”).  THE SHARES HAVE BEEN ACQUIRED FOR INVESTMENT
AND MAY NOT BE OFFERED FOR SALE, SOLD, PLEDGED, HYPOTHECATED, TRANSFERRED OR
ASSIGNED, NOR WILL ANY ASSIGNEE OR TRANSFEREE OF ANY SHARES BE RECOGNIZED BY THE
COMPANY AS HAVING ANY INTEREST IN THE COMPANY, IN THE ABSENCE OF EITHER (1) AN
EFFECTIVE REGISTRATION STATEMENT FOR THE SHARES UNDER THE FEDERAL ACT AND ANY
STATE LAWS, OR (2) AN OPINION OF COUNSEL PROVIDED TO THE COMPANY BY COUNSEL AND
IN FORM, SUBSTANCE AND SCOPE ACCEPTABLE TO THE COMPANY TO THE EFFECT THAT THE
REGISTRATION IS NOT REQUIRED UNDER THE FEDERAL ACT AND THE STATE LAWS DUE TO AN
AVAILABLE EXCEPTION TO OR EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE
FEDERAL ACT AND THE STATE LAWS.
[remainder of the page intentionally blank]


2

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has executed this Certificate as of [         
   ].
The Company:


19TH CAPITAL GROUP, LLC,
a Delaware limited liability company




By:          
Name:
Title:


Address:
9702 East 30th Street
Indianapolis, IN 46229
Attention: President


with copies to:


[    ]


and


[    ]






Attachment: Endorsement



--------------------------------------------------------------------------------



ENDORSEMENT




FOR VALUE RECEIVED, [    ], a [    ], the registered holder, hereby assigns,
transfers, conveys, and delivers unto
___________________________________________ [    ] percent ([    ]%) of the
membership interest in 19TH CAPITAL GROUP, LLC, a Delaware limited liability
company, (the “Company”), standing in its name on the books of said Company
represented by Certificate No. [    ] herewith and does hereby irrevocably
constitute and appoint _______________________ attorney to transfer the said
member interest on the books of the within named Company with full power of
substitution in the property.


Dated:  ____________, 20__


[    ]




By:          
Name:
Title:


Address:
[    ]


with copies to:


[    ]


and


[    ]









--------------------------------------------------------------------------------

SCHEDULE C


MANAGERS


1.  Bradley D. Nullmeyer
2.  Robert M. Watters
3.  Paul Will
4.  William Meek





--------------------------------------------------------------------------------

SCHEDULE D


OFFICERS


1. Harry Dugan, CEO and President
2. Gregory Burke, COO
3. Beau Zoeller, Vice President and Secretary





--------------------------------------------------------------------------------



SCHEDULE E


PROHIBITED TRANSFEREE


Any third party transferee that is not a Permitted Transferee, where the Board
has reasonably designated such third party as a Prohibited Transferee before the
time of the applicable transfer.

Back to Form 10-Q [form10q.htm]
 
 